     Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 1 of 67 PageID #:2486




                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



EMOJI COMPANY GmbH,                                  )
     Plaintiff,                                      )      Case No. 21-cv-1739
                                                     )
v.                                                   )      Judge: Hon. John Robert Blakey
                                                     )
THE INDIVIDUALS, CORPORATIONS,                       )      Magistrate Judge Jeffrey Cole
LIMITED LIABILITY COMPANIES,                         )
PARTNERSHIPS, AND                                    )      JURY TRIAL DEMANDED
UNINCORPORATED ASSOCIATIONS                          )
IDENTIFIED ON SCHEDULE A HERETO,                     )
      Defendants.                                    )


                        DECLARATION OF DEAN ERIC GOLDMAN

I, Eric Goldman, declare that:

1.      I am Associate Dean for Research and a tenured full professor at Santa Clara University
School of Law in the Silicon Valley. I joined the Santa Clara University School of Law full-time
faculty in 2006, was tenured in 2008, and was promoted to full professor in 2012. Before that, I
was an assistant professor at Marquette University Law School in Milwaukee, Wisconsin from
2002-2006. My primary areas of expertise are Internet Law, Intellectual Property Law, and
Advertising & Marketing Law.

2.     In addition to my teaching and research duties as a professor, I hold several
administrative titles at Santa Clara Law, including:

        Associate Dean for Research for the law school since 2021.
        Director/Co-Director of the law school’s High Tech Law Institute (HTLI) since 2006. In
         2021, U.S. News ranked HTLI as the #4 intellectual property program in the United
         States.
        Supervisor of the Privacy Law Certificate since 2014. In 2019, the International
         Association of Privacy Professionals (IAPP) designated the law school’s privacy program
         as a “Tier 1” program, a recognition awarded to only 5% of law schools in the United
         States.

3.     In 1988, I received my bachelors (BA) degree, summa cum laude, in Economics/Business
from University of California, Los Angeles (UCLA). I received numerous academic honors,
including Phi Beta Kappa, College Honors, and Departmental Honors. In 1994, I received my



                                                1.
     Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 2 of 67 PageID #:2487




Juris Doctor (JD) and Masters in Business Administration (MBA) from UCLA, also with several
academic honors.

4.      I practiced law full-time in California for 8 years before becoming a full-time professor. I
practiced Internet, privacy, marketing, and licensing law at a major Silicon Valley law firm from
1994-2000. From 2000-2002, I was General Counsel of a consumer review service,
Epinions.com (ultimately acquired by eBay).

5.      I have taught Internet Law since 1996. The course covers a range of topics related to the
Internet, including jurisdiction, contracts, trespass to chattels, copyright, trademark,
pornography, defamation, privacy, 47 U.S.C. § 230, and more. I have also taught Intellectual
Property Law, Advertising & Marketing Law, and other law school courses.

6.       My professional accolades include:

        I have been shortlisted as a North American “IP Thought Leader” by Managing IP
         magazine.
        The California State Bar’s Intellectual Property section named me an “IP Vanguard,” an
         award given annually to “an outstanding law professor…in the field of intellectual
         property law.”

7.      I have testified before the United States Congress three times and before state legislatures
three times. In total, I have had over 530 speaking engagements and been quoted in the media
over 2,800 times.

8.      I self-publish two casebooks, one on Advertising & Marketing Law (co-authored with
Prof. Rebecca Tushnet of Harvard Law School) and the other on Internet Law. Both books are
used in numerous law schools throughout the United States. The Internet Law book has been
named one of the 92 best books on intellectual property law by BookAuthority.

9.     I have published dozens of academic works. At Social Science Research Network
(SSRN), an academic scholarship repository, I rank in the top 0.1% of most-read authors in the
world. I have twice ranked in the top 20 most frequently cited Internet Law/Intellectual Property
scholars in the United States in studies prepared by Prof. Brian Leiter of the University of
Chicago. In 2019, I received Santa Clara University’s Award for Sustained Excellence in
Scholarship, the university’s highest award for scholarly achievement (awarded annually to one
professor chosen by the University Research Committee).

10.    Since 2005, I have published a well-known blog called the Technology & Marketing Law
Blog (http://blog.ericgoldman.org). I have written over 2,500 posts for the blog. My blog has
received numerous accolades, including induction into the ABA Journal’s Blawg 100 Hall of
Fame. As part of my standard research efforts, I track the efforts of numerous intellectual
property trolls and frequently blog on their legal developments.

11.    I have published numerous academic articles and approximately 700 blog posts regarding
trademark law. I have served on the International Trademark Association’s (INTA) Academic


                                                 2.
      Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 3 of 67 PageID #:2488




Committee, and I have presented at INTA’s annual meeting several times. I participate in an
annual academic workshop that convenes the leading trademark scholars in the world; the most
recent workshops were held at Stanford Law and Harvard Law schools.

12.     My research focus includes emoji law. My article, Emojis and the Law, 93 WASH. L.
REV. 1227 (2018), covers the full range of legal issues associated with emojis, including how IP
trolls could weaponize emojis. I have also published an article on emojis and IP in WIPO
Magazine and over 30 blog posts regarding emoji law. Since 2017, I have maintained a dataset of
U.S. cases that reference “emoji” or “emoticon”—a total of over 500 cases. I have trained New
York and Pennsylvania judges on emoji law. The media has quoted me about emoji law
throughout the world, including outlets in Argentina, Australia, Germany, Italy, Mexico,
Sweden, Switzerland, and the U.K.

13.    Appendix A includes my curriculum vitae (CV), which provides a complete list of my
publications.

14.       I refer to Emoji Company GmbH as “Emojico.”

15.      Summary of My Opinion. This lawsuit involves intellectual property “trolling.” The
definition of an IP troll lacks a single universally accepted definition, and it is not possible to
precisely distinguish trolling from legitimate IP enforcement practices. Nevertheless, based on
my research into IP enforcement techniques since 2002, I have identified several indicia of IP
trolls, which include:

         Suing a high volume of defendants in a short period of time.
         Naming many defendants in a single complaint to save filing fees.
         Recycling generic complaints to reduce upfront costs.
         Voluntarily dismissing many defendants.
         Taking advantage of defendants’ vulnerability to increase the defendants’ motivation to
          settle quickly.
         Overclaiming rights to an asset that marginally qualifies for IP protection or does not
          qualify for IP protection at all.

16.    Because it has many of those indicia, Emojico appears to be running a trademark trolling
operation, and this lawsuit appears to be part of that campaign. The rest of this declaration
explains more about the indicia of trolling.

17.      Emojico’s Trademark Litigation Volume. On August 8, 2021, I conducted a search in
Bloomberg Law for cases where Emojico initiated a trademark lawsuit. My search revealed a
total of 51 cases, and I reviewed the dockets for all of them. I have included my dataset as
Appendix B.

18.     In my review of the dockets, I saw that Emojico filed the vast majority of its cases using
an initially-sealed list of defendants. This makes it hard to gauge the full scope of Emojico’s
activities. Based on my review of the dockets, it appears that 19 cases still have sealed initial
defendant lists.

                                                  3.
    Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 4 of 67 PageID #:2489




19.     From my review of the PACER dockets, I identified 32 cases where the initial defendant
list was unsealed and available on PACER. Among those cases, the average number of initial
defendants was approximately 218 defendants per case.

20.      It is not possible for me to determine the number of initial defendants in cases where the
initial defendant list remains sealed. If the number of defendants in the sealed cases averages 218
defendants like the cases where the initial defendant list was unsealed, this indicates that
Emojico has sued over 10,000 defendants in the past year. When I exclude the defendants where
that information remains sealed, the dataset in Appendix B shows that Emojico has sued
approximately 7,000 total defendants in the past 14 months. Either number would make Emojico
one of the most prolific intellectual property plaintiffs in federal and state courts right now.

21.      Listing many defendants per complaint is essential to the profitability of a high-volume
litigation operation. If Emojico sued each defendant individually, its out-of-pocket filing costs
would be $400 per defendant. If it can spread out that filing fee over 200 defendants, its out-of-
pocket filing cost drops to $2 per defendant—substantially increasing potential profits.*

22.     To reduce their costs, trolls prefer to file complaints with threadbare or conclusory factual
allegations. This allows the lawyers to cheaply recycle the complaint from case to case. It also
increases defendants’ costs by shifting the burden to them to correct factual errors or supply the
missing facts. Based on my review of the dockets, Emojico appears to be using similar or
identical complaint forms.

23.    Voluntary Dismissals and Settlements. In this case, Emojico has voluntarily dismissed
dozens of defendants. Some of its other cases have a lot of voluntary dismissals as well. Some
reasons why trolls voluntarily dismiss defendants:

       They sued the defendant in error. Mistakes are inevitable in high-volume litigation
        operations.
       Defendants fight back. Trolls often drop pugnacious defendants because: (1) those
        defendants make the litigation more expensive, which disrupts the troll’s business model
        by raising its costs, (2) they worry that the defendant will expose the weakness of their
        legal positions, such as invalidating their tenuous trademarks, and (3) they worry that the
        defendant will expose their business model in ways that jeopardize the entire scheme.
       Defendants accept quick settlements for reasons discussed below.

24.     Quick settlements are essential to a troll’s business model. It is too expensive to reach the
substantive merits with each defendant. To accelerate a defendant’s propensity to settle, a troll
benefits from identifying and exploiting a defendant’s vulnerability.




*
 Joinder doctrines should prevent unrelated defendants from being sued in the same case. However, joinder has
been challenged only a few times. In those cases (indicated on the dataset in Appendix B), GmbH has amended its
complaint to reduce the number of defendants to a small handful.

                                                       4.
   Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 5 of 67 PageID #:2490




25.     Emojico appears to be exploiting a key vulnerability of defendants. With the help of
courts, it can get Amazon to restrict defendants’ accounts. Indeed, in this case, Emojico has
represented to the court that “dozens of Amazon accounts owned by the Defendant Internet
Stores have been frozen.” Declaration of Michael A. Hierl, Docket #29, ¶2. Amazon’s actions,
based on a court-issued TRO, block defendants from accessing all of the defendants’ cash held
by Amazon, not just cash from sales that allegedly infringe Emojico’s account, which can
substantially disrupt the defendants’ cash flow and liquidity. Amazon may also restrict all of the
defendants’ future sales, infringing or not, which causes those defendants to lose out on future
profits from non-infringing sales. Thus, once a defendant’s Amazon account is restricted, it will
be eager to resolve the matter to rehabilitate its Amazon relationship and restore its cash flow.
See Docket #48 (Amazon’s hold on J Ann Fashion’s funds has “taken a big toll” on it).

26.     Ex parte judicial proceedings help the trolls with this scheme. With ex parte proceedings,
the troll controls the courtroom narrative and does not have to spend money on rebutting defense
arguments. If trolls can get relief without serving defendants, they can use that relief to launch
surprise attacks on defendants in third-party venues (such as with the defendants’ critical
vendors). The disruption to the defendant’s business encourages fast settlements.

27.    Arbitraging Litigation Costs. Trolls also leverage litigation defense costs to their benefit.
Many smaller defendants do not have ready access to legal advice. They cannot afford the costs
of making an initial appearance in federal court or the tens/hundreds of thousands of dollars
needed to reach an adjudication on the merits. (Note that a sealed defendant list exacerbates these
problems; it prevents defendants from sharing information, coordinating their defenses, or
sharing defense costs). A troll can offer a settlement amount below the cost of consulting a
lawyer and making an appearance in court, which will make a quick settlement appealing to
defendants even if the settlement amount exceeds their likely liability. See Docket #60
(defendant claims profits of $24.17 and hopes for a “very reasonable settlement”). However,
given the relatively low dollar values of those settlements, the troll’s business model typically
requires high volume.

28.     Weaponizing Dubious Trademarks. IP trolls favor enforcing assets near the border of
protectability because it is more likely to reach commonplace behavior. In that respect, Emojico
has an ideal asset to generate a high volume of defendants.

29.     The word “emoji” is in many dictionaries. For example, the current online version of the
Oxford English Dictionary defines emoji as a “small digital image or icon used to express an
idea, emotion, etc., in electronic communications.” The current online version of the Merriam-
Webster dictionary defines emoji as “any of various small images, symbols, or icons used in text
fields in electronic communication (as in text messages, email, and social media) to express the
emotional attitude of the writer, convey information succinctly, communicate a message
playfully without using words, etc.”

30.    Vendors invoke this dictionary meaning frequently to describe their products that display
emojis. Because Emojico has trademark registrations for the dictionary word “emoji,” it claims
vendors are engaging in “counterfeiting” in those circumstances.


                                                 5.
   Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 6 of 67 PageID #:2491




31.    Consider this screenshot where Emojico indicated the allegedly infringing trademark
usage in the green box:




Declaration of Anna K. Reiter, Exhibit 2, part 1 (docket #10, page 21). The “emoji” reference is
not in the product name, it is in the product description. The defendant is not using the term
“emoji” to identify the source of its product. Instead, it is clearly using the term “emoji” for its
dictionary meaning to describe the graphic displayed on the mug. Consumers would instantly
describe the graphic as the well-known poop emoji. There is no better synonym that the vendor
could have chosen to properly explain the mug to consumers; and forcing the vendor to choose a
different term would hinder the vendor’s ability to reach consumers and consumers’ ability to
find the goods/services they are looking for. This reference is not “counterfeiting” of Emojico’s
mark; it is vendors and consumers talking to each other using a word in the dictionary.

32.    A cursory review of the Reiter Declaration suggests that it contains dozens of similar
examples where the vendor described its product using the term “emoji” because its product
depicted an emoji. Based on reviewing that declaration, I believe Emojico identifies defendants
by searching Amazon for vendors who use the term “emoji” in their product name or description.
Given emojis’ popularity, that would be an easy way to find 10,000 defendants in a year.

33.     The impact of this enforcement campaign is devastating. It puts Emojico in the enviable
position of demanding payment for every product in the marketplace that contains emoji
depictions and informs consumers of that fact. Alternatively, it drives vendors out of the
marketplace altogether. See Docket #48 (J Ann Fashion says it has withdrawn its “Ladies Emoji


                                                 6.
   Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 7 of 67 PageID #:2492




Faces Knee High Socks” from Amazon’s marketplace to reduce the risk that Amazon will
prevent its sales of non-emoji items).

I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 10, 2021




_____________________
Dean Eric Goldman

Appendices:
A – Eric Goldman Curriculum Vitae
B – Dataset of Emoji Company GmbH Trademark Lawsuits




                                                 7.
   Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 8 of 67 PageID #:2493




                                        APPENDIX A

                                         Eric Goldman
                                     (formerly Eric Schlachter)

Santa Clara University School of Law                                      (408) 554-4369 (work)
500 El Camino Real                                                         egoldman@gmail.com
Santa Clara, CA 95053                                               http://www.ericgoldman.org


                                PROFESSOR EXPERIENCE

Santa Clara University School of Law, Santa Clara, CA, 2006-
       (Full) Professor, 2012-
               Associate Professor, 2008-2012
               Assistant Professor, 2006-08
       Associate Dean for Research, 2021-
       Director/Co-Director of the High Tech Law Institute, 2006- (on sabbatical 2015-16)
       Supervisor/Co-Supervisor, Privacy Law Certificate, 2014- (on sabbatical 2015-16)
       Assistant Director, Tech Edge J.D. program, 2017-
       Courses taught: Internet Law; Intellectual Property; Advertising & Marketing Law; a
       short course in our Summer LLM Program (9 hours of Internet Law)

Assistant Professor, Marquette University Law School, Milwaukee, WI, 2002-06
       Courses taught: Contracts, Copyrights, Cyberlaw, Intellectual Property, Professional
       Responsibility, and Software Licensing

Adjunct Instructor:
    Copyright Law, University of California, Berkeley School of Law (Boalt Hall), Spring
      2002
    Cyberspace Law, Santa Clara University School of Law, Spring 1997-2002
    Cyberspace Law, University of San Francisco School of Law, Spring 1996


                              OTHER WORK EXPERIENCE

General Counsel and Assistant Secretary, Epinions, Inc., Brisbane, CA, 2000-2002

Associate, Information Technology Group, Cooley Godward LLP, Palo Alto, CA, 1994-2000

Senior Real Estate Analyst, Langdon Rieder Corporation, Los Angeles, CA, 1988-1990




                                                                            August 10, 2021 version
   Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 9 of 67 PageID #:2494




                                       EDUCATION

UCLA School of Law, JD, 1994
     Editor, UCLA Law Review
     3 American Jurisprudence awards

UCLA Anderson School of Management, MBA, 1994
     Beta Gamma Sigma business honor society

UCLA, BA, Economics/Business, 1988
     Summa cum laude
     Phi Beta Kappa
     College Honors
     Departmental Honors
     Chancellor’s Marshall (for distinguished University service)


                           ACADEMIC WORKS IN PROCESS

Content Moderation Remedies, MICH. TECH. L. REV. (forthcoming)

Online Account Terminations/Content Removals and the Benefits of Internet Services Enforcing
Their House Rules, 1 J. FREE SPEECH L. __ (with Jess Miers) (forthcoming)

Enforcing Editorial Transparency, HASTINGS L.J. (forthcoming 2022)

An Introduction to the California Consumer Privacy Act (book chapter)

                                          BOOKS

ZERAN V. AMERICA ONLINE (ebook) (co-edited with Jeff Kosseff 2020)

ADVERTISING LAW: CASES AND MATERIALS (with Rebecca Tushnet)
   5th edition (2020)
   4th edition (2018)
   3rd edition (2016)
   2d edition (2014)
   1st edition (2012)

INTERNET LAW: CASES & MATERIALS
   Annual editions published in 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,
   2020, & 2021


              ACADEMIC ARTICLES, ESSAYS, AND BOOK CHAPTERS



                                              2.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 10 of 67 PageID #:2495




Regulating Internet Services by Size, CPI ANTITRUST CHRON., May 2021 (with Jess Miers)

Dear President Biden: You Should Save, Not Revoke, Section 230, BULLETIN OF THE ATOMIC
SCIENTISTS, Jan. 12, 2021

An Overview of the United States’ Section 230 Internet Immunity, THE OXFORD HANDBOOK OF
ONLINE INTERMEDIARY LIABILITY 155 (Giancarlo Frosio, ed. 2020)

The U.K. Online Harms White Paper and the Internet’s Cable-ized Future, 16 OHIO STATE
TECH. L.J. 351 (2020)

Copyright’s Memory Hole, 2019 BYU L. REV. 929 (with Jessica Silbey)

Why Section 230 Is Better Than the First Amendment, 95 NOTRE DAME L. REV. REFLECTION 34
(2019)
       An updated and modified version published as How Section 230 Enhances the First
       Amendment, American Constitution Society (ACS) Issue Brief, July 2020

Internet Immunity and the Freedom to Code, 62 COMM. OF THE ACM 22 (Sept. 2019)

The Complicated Story of FOSTA and Section 230, 17 FIRST AMENDMENT L. REV. 279 (2019)

Emojis and the Law, 93 WASH. L. REV. 1227 (2018)
       Reviewed by James Grimmelmann, The Letter (and Emoji) of the Law, JOTWELL (April
       24, 2020)

Emojis and Intellectual Property, WIPO MAGAZINE, June 2018, at 32 (with Gabriella Ziccarelli)

Judicial Resolution of Nonconsensual Pornography Dissemination Cases, 14 I/S 283 (2018)
(with Angie Jin)

Understanding the Consumer Review Fairness Act, 24 MICH. TELECOMM. & TECH. L. REV. 1
(2017)

The Ten Most Important Section 230 Rulings, 20 TULANE J. TECH. & IP 1 (2017)

The Defend Trade Secrets Act Isn’t an Intellectual Property Law, 33 SANTA CLARA HIGH TECH.
L.J. 541 (2017)

Regulation of Lawyers’ Use of Competitive Keyword Advertising, 2016 U. ILL. L. REV. 103 (with
Angel Reyes III)

Ex Parte Seizures and the Defend Trade Secrets Act, 72 WASH. & LEE L. REV. ONLINE 284
(2015)




                                              3.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 11 of 67 PageID #:2496




Self-Publishing an Electronic Casebook Benefited Our Readers—and Us, 11 WASH. J.L. TECH. &
ARTS 49 (2015) (with Rebecca Tushnet)

The Irony of Privacy Class Action Lawsuits, 10 J. TELECOMM. & HIGH TECH. L. 309 (2012)

Online User Account Termination and 47 U.S.C. §230(c)(2), 2 U.C. IRVINE L. REV. 659 (2012)

Revisiting Search Engine Bias, 38 WILLIAM MITCHELL L. REV. 96 (2011)

Regulating Reputation, in THE REPUTATION SOCIETY: HOW ONLINE OPINIONS ARE RESHAPING
THE OFFLINE WORLD 51 (Hassan Masum and Mark Tovey eds.) (MIT Press, 2011)
       Edited version republished as The Regulation of Reputational Information in THE NEXT
       DIGITAL DECADE: ESSAYS ON THE FUTURE OF THE INTERNET 193 (Berin Szoka & Adam
       Marcus eds.) (2010)

Wikipedia’s Labor Squeeze and its Consequences, 8 J. TELECOMM. & HIGH TECH. L. 157 (2010)
      Republished in InformIT.com, July 8 and July 15, 2010

Brand Spillovers, 22 HARVARD J. L. & TECH. 381 (2009)

Teaching Cyberlaw, 52 ST. LOUIS U. L.J. 749 (2008)

Online Word of Mouth and Its Implications for Trademark Law, in TRADEMARK LAW AND
THEORY: A HANDBOOK OF CONTEMPORARY RESEARCH 404 (Graeme B. Dinwoodie and Mark D.
Janis eds.) (Edward Elgar Press, 2008)
        Republished in TRADEMARKS: ONLINE PROTECTION (P. Solomon Vinay Kumar ed.)
        (Amicus Books 2008)

Co-Blogging Law, 84 WASH. U. L. REV. 1169 (2006)
      Republished in InformIT.com, Feb. 15 and 22, 2008
      Edited version published as No Safety in Numbers, BLOGGER & PODCASTER MAG., Aug.
      2007, at 20

Stealth Risks of Regulating Stealth Marketing, 85 TEXAS L. REV. SEE ALSO 11 (2006)

A Coasean Analysis of Marketing, 2006 WIS. L. REV. 1151

Search Engine Bias and the Demise of Search Engine Utopianism, 8 YALE J. L. & TECH. 188
(Spring 2006)
       Republished in InformIT.com, Sept. 22, 2006
       Republished in WEB SEARCH: MULTIDISCIPLINARY PERSPECTIVES 121 (Amanda Spink &
       Michael Zimmer, eds.) (Springer 2008)
       Edited version republished in THE NEXT DIGITAL DECADE: ESSAYS ON THE FUTURE OF
       THE INTERNET 461 (Berin Szoka & Adam Marcus eds.) (2010)




                                             4.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 12 of 67 PageID #:2497




Data Mining and Attention Consumption, in PRIVACY AND TECHNOLOGIES OF IDENTITY: A
CROSS-DISCIPLINARY CONVERSATION 225 (Katherine Strandburg & Daniela Raicu, eds. 2005)

Speech Showdowns at the Virtual Corral, 21 SANTA CLARA COMPUTER & HIGH TECH. L.J. 845
(2005)
       Republished as Online Gaming and Free Speech: Showdown at the Virtual Corral,
       InformIT.com, Aug. 12, 2005

Deregulating Relevancy in Internet Trademark Law, 54 EMORY L.J. 507 (2005)

The Challenges of Regulating Warez Trading, SOC. SCI. COMPUTER REV., Spring 2005, at 24

Warez Trading and Criminal Copyright Infringement, 51 J. COPYRIGHT SOC’Y U.S.A. 395 (2004)
      Republished in InformIT.com, Jan. 23, 2004 and Apr. 9, 2004
      A modified version republished as The Law of Warez Trading, JOURNAL OF INTERNET
      LAW, Jan. 2005

Where’s the Beef? Dissecting Spam’s Purported Harms, 22 J. MARSHALL J. COMPUTER & INFO.
L. 13 (2003)

A Road to No Warez: the No Electronic Theft Act and Criminal Copyright Infringement, 82 OR.
L. REV. 369 (2003)

The Intellectual Property Renaissance in Cyberspace: Why Copyright Law Could be
Unimportant on the Internet, 12 BERKELEY TECH. L.J. 15 (1997)

Computer Bulletin Board Technology: Sysop Control and Liability in a Decentralized
Information Economy, International Symposium on Technology and Society 1993 Conference
Proceedings 191 (1993)

Cyberspace, the Free Market, and the Free Marketplace of Ideas: Recognizing Legal Differences
in Computer Bulletin Board Functions, 16 HASTINGS COMM. & ENT. L.J. 87 (1993)


                        MISCELLANEOUS ACADEMIC WORKS

Five Things to Know About Section 230, Centre for International Governance Innovation (CIGI),
June 21, 2021

Deepfakes, Privacy, and Freedom of Speech, Your Witness (Cleveland State Law School blog),
June 18, 2021 (comments on Prof. Christa Laser’s proposal to create a notice-and-takedown
scheme for inauthentic media)

Tech Policy in President Biden’s First 100 Days, 2021 U. ILL. L. REV. ONLINE 176 (2021)

The Crisis of Online Contracts (as Told in 10 Memes), March 2021



                                              5.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 13 of 67 PageID #:2498




Want to Kill Facebook and Google? Preserving Section 230 Is Your Best Hope, Balkinization,
June 3, 2019

An Introduction to the California Consumer Privacy Act (CCPA), July 2018 (updated July 2020)

Of Course the First Amendment Protects Google and Facebook (and It’s Not a Close Question),
a response to Heather Whitney’s paper, Search Engines, Social Media, and the Editorial
Analogy, Knight First Amendment Institute’s Emerging Threats series, February 2018
       Republished in the Political Speech in the Age of Social Media series by the Markkula
       Center for Applied Ethics
       Republished in THE PERILOUS PUBLIC SQUARE (David Pozen ed. 2020)

Balancing Section 230 and Anti-Sex Trafficking Initiatives, December 2017 (based on written
testimony to the U.S. House of Representatives Committee on Energy & Commerce,
Subcommittee on Communications and Technology)

Sex Trafficking Exceptions to Section 230, September 2017 (based on written testimony to the
Senate Committee on Commerce, Science and Transportation)

Surveying the Law of Emojis, Santa Clara Univ. Legal Studies Research Paper, 8-17 (May 2017)

Writing Tenure Review Letters: My Top 10 Suggestions, 19 GREEN BAG 2D 357 (2016)
          Republished in Inside Higher Ed, January 19, 2017
          See also the micro-symposium of responses, 20 GREEN BAG 2D 290-303

An Assessment of the Consumer Review Freedom Act of 2015, November 2015 (based on written
testimony to the Senate Committee on Commerce, Science and Transportation)

How the DMCA’s Online Copyright Safe Harbor Failed, 3 NTUT J. INTELL. PROP. L. & MGMT.
195 (2014)
       Republished in 18 KOREA UNIV. L. REV. 103 (2015)

Do We Need a New Federal Trade Secret Law?, September 2014 (based on Tertium Quid post)

Legal Column: Patients’ Online Reviews of Physicians, MEDICAL ETHICS (a journal published by
Lahey Health), Fall 2013, at 6

The Implications of Excluding State Crimes from 47 U.S.C. §230’s Immunity, July 2013 (based
on Tertium Quid posts)

Congratulations! Now What? An Essay of Advice for the Newly Tenured Professor, INSIDE
HIGHER ED, May 31, 2013
      Republished as Top 10 Tips for a Newly Tenured Professor, AALS New Law Professors
      Section Annual Newsletter, Dec. 2014




                                              6.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 14 of 67 PageID #:2499




Fixing Software Patents, January 2013 (based on Tertium Quid posts)

A Century of Trademark Law: Looking Back and Looking Forward, 101 TRADEMARK REP. 1801
(2011) [speech transcript]

Unregulating Online Harassment, 87 DENV. U. L. REV. ONLINE 59 (2010)

I’m Not Sure I Want to Be Ethan Leib’s Friend Any More, A Comment on Ethan Leib’s Friends
as Fiduciaries article as part of the Fourth Annual Conglomerate Junior Scholars Workshop, The
Conglomerate, July 30, 2008

Integrating Contract Drafting Skills and Doctrine, 12 J. LEGAL WRITING INSTITUTE 209 (2007)

Symposium Presentation: Doing Internet Co-Branding Agreements, 22 HASTINGS COMM. & ENT.
L.J. 221 (2000) [speech transcript]

Understanding Internet Co-Branding Agreements, 16 SANTA CLARA COMPUTER & HIGH TECH.
L.J. 65 (1999) (co-authored with Candice Lee). Includes a provider-favorable co-branding
agreement and a brander-favorable co-branding agreement

The Role of Certification Authorities in Consumer Transactions: A Report of the ILPF Working
Group on Certification Authority Practices, Internet Law & Policy Forum Working Paper (1997)
(co-authored with Terry Maher and Brad Biddle)

Electronic Networks and Computer Bulletin Boards: Developing a Legal Regime to Fit the
Technology, Spring 1994


                                    ADVOCACY FILINGS

Statement on behalf of 59 privacy professionals and experts against Proposition 24, October
2020

Enigma Software v. Malwarebytes, appeal to the U.S. Supreme Court (amicus brief supporting
certiorari petition on behalf of 14 cybersecurity experts), November 2020 (part of a team run by
the Juelsgaard Clinic at Stanford Law School)

Letter on behalf of 46 Internet and media law academics to Congress regarding Section 230’s
benefits, March 2020 (with David Levine)

Comments on the California Consumer Privacy Act (CCPA) draft regulations by the California
Department of Justice, March 2020

Comments on the California Consumer Privacy Act (CCPA) draft regulations by the California
Department of Justice, February 2020




                                                7.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 15 of 67 PageID #:2500




Comments on the California Consumer Privacy Act (CCPA) draft regulations by the California
Department of Justice, December 2019

Enigma Software v. Malwarebytes, petition for rehearing at the Ninth Circuit (amicus brief
supporting rehearing on behalf of 7 cybersecurity law professors), November 2019 (with Venkat
Balasubramani)

1-800 Contacts v. Federal Trade Commission, appeal to the Second Circuit (amicus brief
supporting the FTC on behalf of 29 IP, Internet Law and Antitrust professors), September 2019
(with Mark Lemley)

Liability for User-Generated Content Online: Principles for Lawmakers, on behalf of 50
academics and 27 civil society organizations, July 2019

Comments on the UK Online Harms White Paper, July 2019

Boosting Patentee Diversity By Relaxing the Technical Barriers to Patent Bar Membership,
Comments regarding the SUCCESS Act (Docket No. PTO–C–2019–0010) to the U.S. Patent &
Trademark Office (USPTO) on behalf of 22 signatories, June 2019

Letter on behalf of 41 California privacy experts to the California legislature regarding the
California Consumer Privacy Act, January 2019

Letter to the Food & Drug Administration regarding the Use of the Names of Dairy Foods in the
Labeling of Plant-Based Products (FDA-2018-N-3522), November 2018 (with Kim Boyle)

Letter to Florida Bar regarding proposed amendments to Rule 4-7.13 and lawyers’ use of
competitive keyword advertising, November 2018 (with Lyrissa Lidsky)

Letter to Florida Bar regarding proposed amendments to Rule 4-7.13 and lawyers’ use of
competitive keyword advertising, July 2018 (with Lyrissa Lidsky and Rebecca Tushnet)

Letter on behalf of 39 individuals and 16 organizations to NAFTA negotiators regarding NAFTA
and Internet Immunity, January 2018

Stop Enabling Sex Traffickers Act of 2017, response to Questions for the Record, U.S. Senate
Committee on Commerce, Science & Technology, November 2017.

Comments on the Copyright Office’s proposed revisions to the DMCA agent designation process
(In the Matter of Designation of Agent to Receive Notification of Claimed Infringement, 37 CFR
Part 201, Docket No COLC-2016-0006-0001), June 2016 (with Electronic Frontier Foundation
and Organization of Transformative Works)

Letter on behalf of 42 law professors opposing the Defend Trade Secrets Act, Nov. 2015




                                                 8.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 16 of 67 PageID #:2501




Letter on behalf of 59 law professors and legal scholars in support of the SPEAK FREE Act
(proposed federal anti-SLAPP legislation), Sept. 2015

Garcia v. Google, appeal to the Ninth Circuit (amicus brief supporting Google/YouTube on
behalf of Internet Law professors), Nov. 2014 (with Venkat Balasubramani)

PDX v. Hardin, amicus letter to the California Supreme Court in support of a petition for review,
Sept. 2014

Garcia v. Google, request for en banc rehearing by the Ninth Circuit (amicus brief on behalf of
Internet Law professors), April 2014 (with Venkat Balasubramani)

Comments on Florida State Bar Standing Committee on Advertising’s Proposed Advisory
Opinion A-12-1 regarding keyword advertising and other online marketing practices, April 2013
(with Faye Jones, Lyrissa Lidsky and Jake McGowan)

Comments on the Copyright Office’s proposed revisions to the DMCA agent designation
process, November 2011 (with Corynne McSherry of the EFF and Jason Schultz)

Comments on the Securities and Exchange Commission Guidance on the Use of Company Web
Sites, Nov. 2008

Rescuecom, Inc. v. Google, Inc., appeal to the Second Circuit (amicus brief on behalf of
intellectual property law professors), Feb. 2007 (with Stacey Dogan)

WhenU.com, Inc. v. Utah, motion for preliminary injunction filed with the Utah State District
Court (amicus brief on behalf of FindWhat.com), May 2004

Comments on sentencing guidelines for spam, March 2004 (with Michael O’Hear)

1-800 Contacts, Inc. v. WhenU.com, Inc., appeal to the Second Circuit (amicus brief on behalf of
Electronic Frontier Foundation), Feb. 2004 (with Cindy Cohn and Fred von Lohmann)


                                  BLOGS AND COLUMNS

Technology & Marketing Law Blog (http://blog.ericgoldman.org), 2005-
      Syndicated via Newstex, 2008-
      Columnist (“From Eric’s Blog”), Cyberspace Lawyer, 2006-
      Selected posts republished in Ars Technica, Techdirt, CircleID, Internet Law & Business
      and Computer Law Reporter, Technology | Academics | Policy, and the Illinois State Bar
      Association Intellectual Property Newsletter

Goldman’s Observations Blog (http://blog.ericgoldman.org/personal), 2005-

Tertium Quid at Forbes (http://blogs.forbes.com/ericgoldman/), 2012-16



                                                9.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 17 of 67 PageID #:2502




ContractsProf Blog (http://lawprofessors.typepad.com/contractsprof_blog/), 2005-07

Guest blogging at Concurring Opinions, Jan.-Feb. 2007


                            ESSAY COLLECTIONS CURATED

“Content Moderation and Removal,” Techdirt, 2018.

“Commemorating the 20th Anniversary of Internet Law’s Most Important Judicial Decision,”
Law.com, 2017

“Can Technology Rescue Democracy?,” The Atlantic, 2017

“Solutions to the Software Patent Problem,” Wired, 2012


                              ARTICLES ABOUT THE LAW

People Who Understand Section 230 Actually Love It, San Jose Mercury-News, Jan. 10, 2021, at
A12

Social media companies should permanently ban political advertising, San Francisco Chronicle,
Dec. 8, 2020 (with Irina Raicu)

Prop. 24 is the wrong policy approach, at the wrong time, via the wrong process, San Francisco
Chronicle, Oct. 15, 2020

Interview on Emojis and the Law, California Young Lawyers Association, Sept. 2020

Americans Would Probably Love Section 230 — If They Understood It, Knight Foundation, June
16, 2020

Consumer Journalism Review Interview with Mathew Ingram on Trump vs. Social Media, CJR
Galley, June 1, 2020

Consumer Journalism Review Interview with Mathew Ingram on Section 230, CJR Galley, Feb.
28, 2020

Should Amazon Be Responsible When Its Vendors’ Products Turn Out to Be Unsafe?, Wall
Street Journal, Feb. 28, 2020

What We've Learned From California's Consumer Privacy Act So Far, The Hill, Jan. 11, 2020




                                              10.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 18 of 67 PageID #:2503




Why Can’t Internet Companies Stop Awful Content?, Ars Technica, Nov. 27, 2019 (with Jess
Miers)

COFC Case Reveals Longevity of Online Copyright Claims, Law360, Sept. 10, 2019

A Look at One Law School's Privacy Certificate Employment Outcomes, IAPP Privacy Advisor,
Sept. 25, 2018

The California Consumer Privacy Act Should Be Condemned, Not Celebrated, IAPP Daily
Dashboard, July 27, 2018

It’s Time to Talk About Internet Companies’ Content Moderation Operations, Techdirt, Jan. 28,
2018

Commemorating the 20th Anniversary of Internet Law’s Most Important Judicial Decision,
Law.com, Nov. 10, 2017 (with Jeff Kosseff)

Who Cyber-Attacked Ken Zeran, and Why?, Law.com, Nov. 10, 2017

Congress Is About To Eviscerate Its Greatest Online Free Speech Achievement, ACS Blog, Sept.
11, 2017

Are you Kinning Me? Microsoft Beats Trademark Lawsuit Over Kinect, GeekWire, Feb. 6, 2012

Top Internet Law Developments of 2010, InformIT.com, Jan. 25, 2011

The Problems with Google House Ads, Search Engine Land, Aug. 18, 2010
       Republished in Gizmodo, p2pnet and Business Insider on Aug. 23, 2010

Top Cyberlaw Developments of 2009, INTERNET LAW & BUSINESS, Feb. 2010, at 89
      Republished in E-COMMERCE LAW REPORT, Feb. 2010

Implications of Lori Drew’s Conviction, LEXISNEXIS® MEALEY’S™ LITIGATION REPORT
CYBER TECH & E-COMMERCE, Jan. 2009

The Third Wave of Internet Exceptionalism, SANTA CLARA MAGAZINE, Winter 2008
       Republished in THE NEXT DIGITAL DECADE: ESSAYS ON THE FUTURE OF THE INTERNET
       165 (Berin Szoka & Adam Marcus eds.) (2010)
       Republished in InformIT.com, Feb. 23, 2009

Affiliate Marketing: The Good and Bad, InformIT.com, Aug. 5, 2008
        Republished as Affiliate Liability Extravaganza, E-COMMERCE L. REP., Aug. 2008, at 1

Top Cyberlaw Developments of 2007, InformIT.com, Jan. 11, 2008

The Best and Worst Internet Laws, InformIT.com, Apr. 20, 2007



                                              11.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 19 of 67 PageID #:2504




Who Is Responsible for Adware?, Wall Street Journal, April 12, 2006

Grokster Commentary, CIPerati, Sept. 2005

Will the Adware Industry Beat Spitzer?, CNET News.com, Aug. 2, 2005
        Republished in CIPerati, Sept. 2005

A Web Site for Hunting Poses Questions About Killing, S.J. MERCURY NEWS, July 25, 2005
      Republished in at least 15 other newspapers

SCO and the Battle Over UNIX: A Clear Explanation, InformIT.com, June 18, 2004 (co-
authored with Michael Faulkner)
       Republished in Cyberspace Lawyer, June 2004
       Republished as The Battle Over UNIX: SCO v. Linux, AIX And The Open Source
       Community, CIPerati, August 2004

Congress, the New Copyright Bully, CNET News.com, Aug. 6, 2003

Spam is Just a Byproduct of Our Media-Saturated World, S.J. MERCURY NEWS, July 1, 2003, at
6B
       Republished as Hate Spam? Just Hit Delete, ST. PAUL PIONEER PRESS, Aug. 11, 2003
       Republished as In Defense of Spam, E-COMMERCE LAW REPORT, June 2003, at 2

No Electronic Theft Act Proves a Partial Success, NATIONAL LAW JOURNAL, March 17, 2003, at
B9 (co-authored with Julia Gladstone)
       Republished as No Electronic Theft is a Partial Success, E-COMMERCE LAW &
       STRATEGY, April 2003, at 1
       Republished in NEW JERSEY LAW JOURNAL, Aug. 11, 2003

Drafting Enforceable Arbitration Clauses for Online Businesses, E-COMMERCE LAW REPORT,
Dec. 2002 - Jan. 2003, at 20 (co-authored with Christopher Smith)

The Privacy Hoax, FORBES, Oct. 14, 2002, at 42
       Republished as Let Markets Regulate, Not State, LOS ANGELES DAILY JOURNAL, Nov. 13,
       2002, at 6
       Republished as The Internet Privacy Fallacy, COMPUTER & INTERNET LAWYER, Jan.
       2003, at 20
       Republished as Does Online Privacy ‘Really’ Matter? ‘No’ According to Consumers,
       CircleID, Sept. 12, 2003

Do Internet Companies Overuse Nondisclosure Agreements?, E-COMMERCE LAW REPORT, July
2001, at 10
       Republished in COMPUTER & INTERNET LAWYER, Oct. 2001, at 18
       Republished in INTERNET LAW & BUSINESS, Nov. 2001, at 36




                                             12.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 20 of 67 PageID #:2505




       Republished as You Can’t Say That, INTELLECTUAL PROPERTY & TECHNOLOGY LAW
       MONITOR (Recorder Supplement), July/Aug. 2001, at 14
       Republished as Potential Drawbacks of a Company’s Overuse of Nondisclosure
       Agreements, START-UP & EMERGING COMPANIES STRATEGIST, Aug. 2001, at 1

Here’s the Deal—Avoiding Common Internet Co-Branding Pitfalls, Build Brand Value
Newsletter, Spring 2000

New Email Laws Create New Legal Issues, CYBERSPACE LAWYER, Nov. 1999, at 2 (co-authored
with Max Ochoa)
      Republished in Project Cool Future Focus, Oct. 16, 1999
      Republished as Stupid Email Tricks, INDUSTRY STANDARD, Oct. 22, 1999
      Republished as Stupid Email Tricks…Or Stupid Email Laws?, BOARDWATCH, Dec. 1999

Play or Fold: Write Online Gambling Regulations Clearly and Precisely, or Not at All, SAN
FRANCISCO DAILY JOURNAL, Feb. 11, 1999, at 4
       Republished as Regulating Internet Gambling, CYBERSPACE LAWYER, Mar. 1999, at 9

Website Provider Liability for User Content and Actions, MULTIMEDIA & WEB STRATEGIST, Jan.
1999, at 1
       Republished in eCommerce Strategies for Success in the Digital Economy Conference
       Proceedings, at 91 (1999)

Drafting a Privacy Policy? Beware!, CYBERSPACE LAWYER, July/Aug. 1998, at 2
       Republished as Is Your System Safe?, IP MAGAZINE (Recorder Supplement), Aug. 1998,
       at 6
       Republished in Fifth Annual Seminar on Legal and Business Aspects of the Internet
       Conference Proceedings, at 301 (1998)

A Fresh Look at Web Development and Hosting Agreements, JOURNAL OF INTERNET LAW, May
1998, at 7 (including sample agreement)
       Republished in MULTIMEDIA & WEB STRATEGIST, Apr. 1998, at 1
       Republished in INTERNET LAW & BUSINESS, Nov./Dec. 1999, at 33 (including sample
       Web Development and Hosting Agreement)
       Republished in Second Annual Internet Law Institute Conference Proceedings, at 399
       (1998) (including sample agreement)
       Republished as Reaching Compromises While Negotiating Web Development and
       Hosting Agreements, E-COMMERCE LAW REPORT, Oct. 1998, at 4 (including sample
       agreement)
       Republished in eCommerce Strategies for Success in the Digital Economy Conference
       Proceedings, at 91 (1999) (including sample agreement)

Private Label and Co-Branding Deals: New Deal-Making Paradigms on the Internet (including
sample agreements), JOURNAL OF INTERNET LAW, Aug. 1997, at 11
       Republished in Cyberspace Law School ‘98 Conference Proceedings, at 663 (1998)




                                             13.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 21 of 67 PageID #:2506




       Republished in Third Annual Internet Law Institute Conference Proceedings, at 583
       (1999)

What You Need to Know About Reno v. ACLU, INTERNET NEWSLETTER: LEGAL & BUSINESS
ASPECTS, July 1997, at 3 (co-authored with Wendy Leibowitz)

System Operator Liability: What Have We Learned?, BOARDWATCH, Apr. 1997
       Republished as Thirteen Years: What Have We Learned?, Project Cool Future Focus,
       Mar. 1, 1997
       Republished in SUG West San Francisco Conference Proceedings & Program, at 51
       (1997)

Copy Control, SAN FRANCISCO DAILY JOURNAL, Dec. 26, 1996, at 7 (co-authored with Shawn
Molodow)

Top 10 Legal Issues for Clients of Web Developers, ADVERTISING AGE’S NET MARKETING, Dec.
1996

Pitfalls In Outsourcing Your Website, COMPUTER LAW STRATEGIST, Nov. 1996, at 1

Cache-22, IP MAGAZINE (Recorder Supplement), Summer 1996, at 15
      Republished in Project Cool Future Focus, Sept. 1996
      Republished as Caching on the Internet, CYBERSPACE LAWYER, Oct. 1996, at 2
      Republished as To Cache or Not to Cache, LEGAL TIMES SPECIAL REPORT ON
      INTELLECTUAL PROPERTY, Dec. 9, 1996, at 44

Stern v. Delphi: Are Online Services “News Disseminators”?, BOARDWATCH, Aug. 1995, at 110

Intellectual Property Protection Regimes in the Age of the Internet, CNI-Copyright, Mar. 1995

War of the Cancelbots!, 1995


                           MISCELLANEOUS PUBLICATIONS

Professor’s Corner: Practical Advice from Law Professors, Mentor in Law email newsletter,
August 2020

I'm Eric Goldman, Emoji Law Expert! Ask me anything about 😍👍💩🔥🐿️😎 and the law!,
Reddit IAMA, Oct. 2019

What Makes the Privacy Law Certificate Special?, SANTA CLARA LAW, Spring 2017

FIND KITTY NALA (2016) (with Lisa Goldman)




                                              14.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 22 of 67 PageID #:2507




Introducing the New Privacy Law Certificate, THE ADVOCATE (Santa Clara University School of
Law), Nov. 2014

Co-author of the DoctoredReviews website, 2011

Foreword to GAIL A. SCHLACHTER & R. DAVID WEBER, HOW TO PAY FOR YOUR LAW DEGREE
(Reference Service Press 2003)

A Faculty Member’s Perspective on the Golden Leagle, GOLDEN LEAGLE (Marquette University
Law School), Aug. 2003, at 2

My First Three Months in an Internet Start-Up, E-COMMERCE LAW REPORT, Sept. 2000
       Republished in Fourth Annual Internet Law Institute Conference Proceedings (2000)
       Republished in E-Commerce Law School ‘00 Conference Proceedings, at 3 (2000)

Eric’s Tips to Surviving the California Bar Exam, THE ADVOCATE (Santa Clara University
School of Law), Mar. 1999, at 3
        Republished in THE ADVOCATE, Apr. 2001

Form Internet and Email Use Policy, Fifth Annual Seminar on Legal and Business Aspects of
the Internet Conference Proceedings, at 313 (1998)

Generating Revenues from Websites, BOARDWATCH, July 1995, at 60
      Republished in INTELLIGENCE (South Africa), 1996 spec. ed., at 46

Cyberspace Law Review Bibliography, INFORMATION LAW ALERT, Feb. 10, 1995 at 4

Internet Trademarks and Domain Name Legal Bibliography, Patents.com, 1994 to Mar. 1996

“Real Estate Dictionary” Book Review, 27 REFERENCE Q. 576 (RQ), Summer 1988

“Seeds of Peace” Book Review, 26 REFERENCE Q. 522 (RQ), Summer 1987


                                  EDITORIAL BOARDS

Editorial board, JOURNAL OF ONLINE TRUST & SAFETY, 2021-

Co-Editor, SSRN LSN Advertising & Marketing Law eJournal, 2020- (with Rebecca Tushnet)

Board of Editors, JOURNAL OF THE COPYRIGHT SOCIETY OF THE U.S.A., 2004-14

External Board of Advisors, WASHINGTON JOURNAL OF LAW, TECHNOLOGY + ARTS, 2006-14

CCH Computer Law Advisory Council, 2007-14




                                             15.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 23 of 67 PageID #:2508




Koncision NDA Editorial Board, 2010-12

Publications Board, Business Law Section of the ABA, 2004-06

Board of Editors, BUSINESS LAW TODAY, 2003-06

Editorial Board, INTELLECTUAL PROPERTY NEWS (publication of the IP Section of the Wisconsin
State Bar), 2002-06

Board of Editors, E-COMMERCE LAW REPORT, 1998-

Board of Editors, INTERNET LAW & BUSINESS, 1999-2020

Occasional reviewer for NEW MEDIA & SOCIETY, 2008-


                                       OTHER BOARDS

Advisory Board, Journal of Intellectual Property and Information Law (JIPIT), Strathmore
University (Kenya), 2021-

Board of Directors, Trust & Safety Professional Association (TSPA), 2019- (founding director)

Board of Directors, Trust & Safety Foundation Project (TSF), 2020- (founding director)

Board of Directors, Kehillah Jewish High School, 2019-
       Head’s Pandemic Advisory Team, 2020-
       Finance Committee, 2020-
       Risk Management Committee, 2019-20
       Mission Values Plan Committee, 2019-20

CFO and Secretary, The ROS1ders, Inc., 2019-

International Scientific Board of High Tech Law, University of Milan Bicocca, 2019-

Advisory Board, Future of Privacy Forum, 2014-

Board of Directors, IP Logic Systems, Inc., 2016-19

Board of Directors, Public Participation Project, a non-profit organization lobbying for federal
anti-SLAPP protection, 2011-

Board of Advisors, Wisconsin Innovation Network (WIN) Foundation-Milwaukee Chapter,
2004-06




                                                16.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 24 of 67 PageID #:2509




                             PROFESSIONAL RECOGNITION

INTERNET LAW CASES & MATERIALS named as one of the “39 Best Internet Law Books of All
Time” by BookAuthority, 2021

INTERNET LAW CASES & MATERIALS named as one of the “79 Best Intellectual Property eBooks
of All Time” by BookAuthority, 2020

Santa Clara University Award for Sustained Excellence in Scholarship (the university’s highest
award for scholarly achievement, awarded annually to one professor selected by the University
Research Committee), 2019

INTERNET LAW CASES & MATERIALS named as one of the “92 Best Intellectual Property Books
of All Time” by BookAuthority, 2019

INTERNET LAW CASES & MATERIALS named as one of the “100 Best Privacy Books of All Time”
by BookAuthority, 2019

Finalist (one of 6 in the world), 2018 World Technology Awards, Law Division

One of the “20 Most-Cited Intellectual Property & Cyberlaw Scholars in the U.S. for the period
2013-2017” (as ranked by Prof. Brian Leiter)

Named to the ABA Journal Blawg 100 every year from 2009 to 2016. Inducted into the ABA
Journal “Blawg 100 Hall of Fame” in 2016

Named as one of the Fastcase 50 for 2015

One of the “20 Most-Cited Intellectual Property & Cyberlaw Faculty, 2010-2014 (inclusive)” (as
ranked by Prof. Brian Leiter)

Named one of “The 50 Most Influential Law Professors Alive Today,” MJE (Magazine Journal
Express), 2013

Shortlisted as a North American “IP Thought Leader,” Managing IP magazine, 2012 and 2013

IP Vanguard Award for academics/public policy, awarded by the IP Section of the California
State Bar, 2011

Marquis Who’sWho in American Law, 2005

Marquis Who’sWho in American Education, 2005

Smallbizplanet.com award for excellence in online business journalism, 1999




                                              17.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 25 of 67 PageID #:2510




An International Who’s Who of Internet and E-Commerce Lawyers, 1998 (selected by Law
Business Research)

Internet World 4+ speaker, 1998


                                  GRANTS/FUNDRAISING

Personal
    $150,000 from John S. and James L. Knight Foundation (2019)
    $8,000 from Nebraska Governance and Technology Center's Summer Grant (2020)

HTLI and Privacy Law Program
   ~$1M in cy pres funds (2014-)
   ~$500,000 in law firm sponsorships (2006-2014)
   $25,000, Intel Corp., to develop “How Engineers, Businesspeople & Lawyers
      Communicate With Each Other” course (2015)
   $10,000, Craig Newmark Foundation, for Content Moderation & Removal at Scale
      conference (2018)


                                  UNIVERSITY ACTIVITIES

Santa Clara University School of Law Service
       Dean’s Faculty Advisory Committee (elected), 2013-15, 2018-19, 2020-21
       Appointments Committee, 2021
       Internet Law Students Organization faculty advisor, 2018-
       Veteran Law Students faculty advisor, 2019-20
       Building Committee, 2011-12 and 2014-15 (chair)
       Curriculum Committee, 2011-14
       High Tech Faculty Committee, 2009-15 (chair 2009-14)
       High Tech Advisory Board, 1999-2002 and 2006-15 (chair 2006-14)
       Ad Hoc Work Group on Fiscal Retrenchment, 2013
       Technology Steering Committee, 2011-13 (chair 2012-13)
       Grievance Committee, 2012-13
       Strategic Planning Committee, 2009
       Faculty Affairs Committee, 2007-08
       Colleen Chien Promotion Advisory Committee, 2017 (chair)
       Clinic Review Committee for Laura Norris, 2015
       Brian Love Mentoring Committee, 2013-15 (chair)
       Colleen Chien Tenure Advisory Committee, 2012 (chair)
       Kyle Graham Mentoring Committee, 2009-2012

       Major programmatic accomplishments (selected)
              Restructuring of Intellectual Property curriculum and High Tech Law Certificate
              (2009)


                                             18.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 26 of 67 PageID #:2511




              Entrepreneurs’ Law Clinic (2013)
              Privacy Law Certificate (2014)
              $1M endowment fund for the High Tech Law Institute (2014)
              Tech Edge JD Certificate (2017)
              New multi-disciplinary course, “How Engineers, Businesspeople & Lawyers
              Communicate With Each Other” (2019)
              Launch of Privacy Law Initiative (2020)

       Conference series organized (selected)
              Internet Law Works-in-Progress Conference, 2011- (with the New York Law
              School) (co-founder)
              Santa Clara University’s IT, Ethics and Law speaker series, 2006- (with the
              Markkula Center for Applied Ethics)
              State of the Net West, 2007-2012 (with the Congressional Internet Caucus
              Advisory Committee) (co-founder)
              Content Moderation (COMO) Conferences, 2018-19 (Silicon Valley, Washington
              DC, New York City, Brussels) (founder)

       Academic conferences organized (selected)
             Trademark Dilution: Theoretical and Empirical Inquiries (2007)
             Junior patent scholars works-in-progress workshop (2009)
             Exhaustion and First Sale in IP (2010)
             47 U.S.C. 230: A 15 Year Retrospective (2011)
             Defense 2.0: New Strategies for Reducing Patent Risk (2011)
             Solutions to the Software Patent Problem (2012)
             15 Year Retrospective of the Digital Millennium Copyright Act (2013)
             Works in Progress Intellectual Property (WIPIP) (2014)
             Content Moderation and Removal at Scale (2018)
             Works in Progress Intellectual Property (WIPIP) (2020)

Santa Clara University Service
       University Strategic Plan Advisory Committee, 2013-14
       Internet Ethics Advisory Group, Markkula Center for Applied Ethics, 2012-
       Faculty Scholar, Markkula Center for Applied Ethics, 2009-
       Center for Science, Technology & Society Steering Committee Representative, 2006-12

Marquette University Law School Committees
      Curriculum Committee, 2002-06
      Work Group on Strategic Planning for Admissions, 2004-05 (chair)
      Academic Programs Committee, 2003-04
      Technology Committee (a/k/a Web Committee), 2002-05
      Orientation Ad Hoc Committee, 2003
      Faculty Advisor, Marquette Intellectual Property Law Review, 2002-06
      Faculty Advisor, Intellectual Property Law Society, 2002-06
      Faculty Advisor, Jewish Law Students Association, 2002-06
      Faculty Advisor, Verdict student newspaper, 2003-06



                                            19.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 27 of 67 PageID #:2512




       University-wide Advisory Committee on External Scanning, 2004-06


                 OTHER PROFESSIONAL AND ALUMNI ACTIVITIES

Knight Visiting Scholar, 2021

AALS Section on Defamation and Privacy
     Chair, 2021
     Chair-elect, 2020

Completion of the Santa Clara University COOL (Creating Optimal Online Learning) Training
Program, 2020

ACUE Micro-Credential in Promoting Active Learning Online, Association of College and
University Educators (ACUE), 2020

Completion of CALI mini-course, “Preparing for the Future of Legal Education - Online
Teaching Tips & Techniques,” 2020

Fellow, Innovators Network Foundation, 2019-

Elected Member, American Law Institute, 2007-

Organizing Board - Works in Progress Intellectual Property (WIPIP) Colloquium, 2013-14,
2019-

International Trademark Association (INTA) Academic Committee, 2012-14

ALI-ABA’s Technology Law Advisory Panel (renamed ALI CLE Technology Advisory Panel),
2009-12

AALS Section on Internet and Computer Law (formerly the Law and Computers section)
     Nominating Committee, 2011
     Chair, 2009
     Chair-Elect, 2008
     Executive Committee member, 2006

Member (appointed), Cyberspace Law Committee, Business Law Section, State Bar of
California, 2006-10

Co-Chair, Intellectual Property Subcommittee, Cyberspace Law Committee, Business Law
Section, American Bar Association, 2002-06

Co-Chair, Computer Law Association Legal Writing Competition, 2003-06




                                               20.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 28 of 67 PageID #:2513




Mentor, Wisconsin Governor’s Business Plan Contest, 2004-06

Faculty Representative to the Board of Directors, IP Section of the Wisconsin State Bar, 2002-06

Programme Committee, Second International Conference on Business, Law and Technology
(IBLT), 2008

Conference Co-Chair, Cyberspace Law School, Palo Alto, February 2000

Conference Co-Chair, Cyberspace Law School, San Francisco, November 1998

Cooley Godward Firm Committees
      IT Group Lunch Speaker Coordinator, 1998-2000
      Website Oversight Committee, 1995-2000
      Summer Associate Mentor, 1998 and 1999

Member, UCLA Alumni Freshman Scholarship Committee, 1990-2002

Member, UCLA College of Honors Scholarship Review Committee, 1989-1994


                   ACADEMIC PRESENTATIONS AND WORKSHOPS

Legal Challenges in the New Digital Age, Pound Civil Justice Institute and UC Hastings Center
for Litigation and Courts, November 2021 (Validating Transparency Reports)

Section 230 Reform in an Era of Big Tech, Duke University's Center on Science & Technology
Policy (videoconference), June 2021

Social Media's Role in Democracy: Challenges and Opportunities, Stanford Law School
Constitutional Law Center (videoconference), May 2021

Digital Platform Governance Symposium, Stanford Law School (videoconference), May 2021
(Content Moderation, Free Speech and Misinformation)

Journal of Free Speech Law Symposium, UCLA School of Law (videoconference), April 2021
(Account Terminations and Content Removals)

BookIT Talk, Chicago-Kent Center for Design, Law & Technology (videoconference), April
2021 (Zeran v. AOL)

BTLJ-BCLT Symposium: Lex Informatica – The Formulation of Information Policy Rules
through Technology, April 2021 (Platform Liability Rules as Technology Policy Levers)




                                              21.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 29 of 67 PageID #:2514




Regulation at Scale Virtual Roundtable, Nebraska Governance and Technology Center,
University of Nebraska School of Law (videoconference), March 2021 (Content Moderation
Remedies)

Santa Clara University School of Law Faculty Workshop, March 2021 (Validating Transparency
Reports)

Silicon Flatirons Seventh Annual IP Event, University of Colorado Law School
(videoconference), March 2021 (Influencers: The New Payola?)

Strathmore Law School, Centre for Intellectual Property and Information Technology Law
(Kenya), February 2021 (Building a Scholarly Identity)

Does the Government Have the Right to Control Content Moderation Decisions?, UCLA
Institute for Technology, Law and Policy (videoconference), February 2021

Content and Platforms Seminar, University of Colorado School of Law, January 2021 (Content
Moderation Remedies)

AALS Annual Meeting, Section on Intellectual Property (videoconference), January 2021
(commentator on Nikolas Guggenberger, Essential Platforms)

Freedom of Expression Scholars Conference 2020, Yale Law School (videoconference), October
2020 (Content Moderation Remedies)

Indiana University Maurer School of Law, Center for Intellectual Property Research
(videoconference), October 2020 (Content Moderation Remedies)

The Great Firewall of America? Unraveling the TikTok Affair, Northeastern University Law
School (videoconference), October 2020

The Free Internet Project videoconference, Chicago-Kent IIT Law School, July 2020 (The Trust
& Safety Professional Association)

Everything You Need to Know About Section 230 in 5 Hours, Yale Law School Information
Society Project (ISP) webinar, June 2020 (The History of 230)

Consumer Law Scholars Conference, UC Berkeley School of Law, March 2020 (commentator
on Ahmed Taha & John Petrocelli’s paper, “Advertising Opinions”)

Twelfth Trademark Scholars Roundtable, Stanford Law School, February 2020

Berkeley Law and Technology Scholarship Seminar, UC Berkeley School of Law, February
2020 (Content Moderation Remedies)




                                              22.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 30 of 67 PageID #:2515




Faculty Workshop, University of San Diego School of Law, February 2020 (Content Moderation
Remedies)

Algorithmic Criminal Justice?, UCLA School of Law, January 2020 (Innovation and Creation
panel)

AALS Annual Meeting, Section on Law & Interpretation, Washington DC, January 2020
(Emojis and Intellectual Property)

AALS Annual Meeting, Section on Intellectual Property, Washington DC, January 2020
(commentator on Andrew Michaels, Artificial Intelligence, Legal Change, and Separation of
Powers)

AALS Annual Meeting, Section on Defamation & Privacy, Washington DC, January 2020
(Content Moderation Remedies)

AALS Annual Meeting, Section on Internet & Computer Law, Washington DC, January 2020
(Can Governments Improve Content Moderation?)

Tel Aviv University, December 2019 (Content Moderation Remedies)

Third Junior Faculty Forum for Law and STEM, Stanford Law School, September 2019
(commentator on Yonathan A. Arbel and Roy Shapira, Theory of the Nudnik: The Future of
Consumer Activism and What We Can Do to Stop It)

Free and Open Communications on the Internet Workshop (FOCI ’19), USENIX, Santa Clara,
August 2019 (Content Moderation Remedies)

Seventh Annual Computer Science and the Law Workshop, University of Pennsylvania Law
School, Philadelphia, May 2019 (Content Moderation Remedies)

Eleventh Trademark Scholars Roundtable, Harvard Law School, April 2019

Princeton University Center for Information Technology Policy Luncheon Series, April 2019
(Content Moderation Remedies)

9th Annual Internet Law Works-in-Progress Conference, Santa Clara University School of Law,
March 2019 (Content Moderation Remedies)

Consumer Law Scholars Conference, UC Berkeley School of Law, February 2019 (commentator
on David Vladeck’s paper, “The Strange and Unsettled Fate of Zauderer: A Reflection on the
First Amendment and Compelled Commercial Speech”).

Works in Progress in Intellectual Property (WIPIP), University of Houston Law Center, February
2019 (Content Moderation Remedies)




                                             23.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 31 of 67 PageID #:2516




Faculty Workshop, Santa Clara University School of Law, January 2019 (Content Moderation
Remedies)

Algorithms, Big Data, and Contracting: The Law of Agreements in the Digital Era, Journal of
Law & Innovation symposium, University of Pennsylvania School of Law, Philadelphia, January
2019 (The Crisis of Online Contracts)

George Mason Program on Economics & Privacy (PEP), University of Arizona Law School,
Tucson, December 2018 (Copyright’s Memory Hole)

Sex and the First Amendment, First Amendment Law Review Symposium, University of North
Carolina Law School, November 2018 (Sex and the Internet)

IP Symposium, Michigan State Law School (videoconference), October 2018 (Emojis and the
Law)

1st International Workshop on Emoji Understanding and Applications in Social Media (Emoji
2018), The 12th International AAAI Conference on Web and Social Media (ICWSM), Stanford
University, June 2018 (Emojis and the Law)

Computer Science and the Law Workshop, University of Pennsylvania Law School,
Philadelphia, May 2018

Bay Area I.P. Works-in-Progress Colloquium, Golden Gate University, San Francisco, May
2018 (Copyright’s Memory Hole)

Tenth Trademark Scholars Roundtable, via videoconference, April 2018

8th Annual Internet Law Works-in-Progress Conference, New York Law School, New York
City, March 2018 (Copyright’s Memory Hole)

DMCA at 20 Symposium, Texas A&M Law School, Ft. Worth, Texas, March 2018

UNLV William S. Boyd School of Law Faculty Workshop, Las Vegas, March 2018 (Copyright’s
Memory Hole)

Berkeley Law and Technology Scholarship Seminar, UC Berkeley School of Law, March 2018
(Emojis and the Law)

Sovereignty: The Race to Regulate, Putting Consumers First as Communication Technology
Emerges, Federal Communications Law Journal Symposium, George Washington University
Law School, Washington DC, February 2018 (Why Congress, Not the States, Should Regulate
the Internet)

Content Moderation and Removal at Scale, Santa Clara University School of Law, February
2018 (U.S. Content Moderation and Removal Law)



                                            24.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 32 of 67 PageID #:2517




Santa Clara University School of Law Faculty Workshop, November 2017 (Copyright’s Memory
Hole)

Santa Clara University Scholar Commons Soiree (Lightning Lectures Edition), October 2017
(Section 230: The Law That Built the Internet)

Bay Area Intellectual Property WIP, Santa Clara University, May 2017 (Emojis and IP Issues)

Santa Clara University School of Law Faculty Workshop, March 2017 (Judicial Resolution of
Nonconsensual Pornography Cases)

7th Annual Internet Law Works-in-Progress Conference, Santa Clara University School of Law,
March 2017 (Emojis and the Law)

University of North Carolina School of Law, Cyberspace Law Seminar, February 2017 (Emojis
and the Law) (via videoconferencing)

Santa Clara University School of Law Faculty Workshop, October 2016 (Emojis and the Law)

Intellectual Property Scholars Conference, Stanford Law School, August 2016 (The Defend
Trade Secrets Act Isn’t an “Intellectual Property” Law)

University of Sussex, Brighton, England, April 2016 (Internet Immunity as Economic Policy)

British and Irish Law, Education and Technology Association (BILETA) Annual Conference,
University of Hertfordshire (London), April 2016 (Four Stages of Legal Education
Specialization)

Stanford Intermediary Liability Lab (SILLab), February 2016 (Section 230 Overview)

Privacy Law Scholars Conference, Berkeley, June 2015 (co-leader for Privacy Pedagogy
discussion)

Open Net-Harvard Berkman Center Seminar on Intermediary Liability, Seoul, Korea, May 2015
(Intermediary Liability and Copyright)

Internet Law Works-in-Progress Conference, Santa Clara University School of Law, March 2015
(Copyright As a Privacy-Protection Tool)

Algorithms and Accountability, New York University School of Law, February 2015

AALS Annual Meeting, Contracts Section meeting, Washington DC, January 2015 (Mind the
Gap! - Contracts, Technology and Legal Gaps)




                                             25.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 33 of 67 PageID #:2518




Law, Science & Technology Colloquium, Stanford Law School, November 2014 (Using
Copyright as a Privacy-Protection Law)

Distinguished Speaker in Privacy Law, Whittier Law School, January 2014 (Why State
Legislatures Shouldn’t Regulate Internet Privacy)

Stanford Intermediary Liability Lab, January 2014 (Internet Intermediary Laws)

Law, Science & Technology Colloquium, Stanford Law School, January 2014 (Why State
Legislatures Shouldn't Regulate Internet Privacy)

Computer Science and the Law Workshop, University of Pennsylvania Law School,
Philadelphia, June 2013

Privacy Law Scholars Conference, Berkeley, June 2013 (commentary on Vanished by Jane and
Derek Bambauer)

Ph.D. Student Colloquium, University of Washington Law School, Seattle, May 2013
(Designing Optimal Safe Harbors and Immunities)

Getting Your Word Out: Reaching Beyond the Academy with New Media, Varsi Café, Santa
Clara University, April 2013

Fifth Trademark Scholars’ Roundtable, Bloomington, Indiana, April 2013

Workshop on Marketing Law, Notre Dame Law School, South Bend, Indiana, February 2013

Yale Information Society Project, New Haven, February 2013 (The Unexpected Benefit of
Internet Immunity)

AALS Annual Meeting, IP Section meeting, New Orleans, January 2013 (Trademarks and
Social Media)

Law and Information Society Faculty Workshop participant, Fordham Law School, New York,
November 2012 (Survey of False Advertising Law Cases)

International Conference on Perceptions, Privacy and Permissions (CONSENT Policy
Conference), Faculty of Law, Babeş-Bolyai University, Cluj-Napoca, Romania, September 2012
(Panel on The new draft EU framework for data protection and its implication for Internet
activities)

International Conference on Perceptions, Privacy and Permissions (CONSENT Policy
Conference), Faculty of Law, Babeş-Bolyai University, Cluj-Napoca, Romania, September 2012
(Keynote talk: Obama Administration’s “Consumer Data Privacy in a Networked World”)

IP Scholars Conference (IPSC), Stanford Law School, August 2012 (Trademark Policing Duty)



                                              26.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 34 of 67 PageID #:2519




Fifth Annual Junior Scholars in Intellectual Property (JSIP) Workshop, Michigan State
University College of Law, Lansing, MI, May 2012 (commentator)

Teaching Consumer Law in a New Economy, University of Houston Law Center, May 2012
(Teaching Advertising as Consumer Protection)

Fourth Trademark Scholars’ Roundtable, Chicago, April 2012 (recap)

Oldham Lecture in Intellectual Property Law, University of Akron School of Law, March 2012
(Regulating Reputation Systems)

Internet Law Works-in-Progress, New York Law School, New York City, March 2012 (The
Irony of Privacy Class Action Lawsuits)

Faculty Workshop, University of Akron School of Law, March 2012 (The Irony of Privacy Class
Action Lawsuits)

Works in Progress in Intellectual Property (WIPIP), University of Houston Law Center, February
2012 (Retiring the Initial Interest Confusion Doctrine)

Faculty Workshop, University of North Carolina Law School, Chapel Hill, NC, February 2012
(Internet Immunity as Economic Policy)

Work in Progress Workshop 2012 @ U.C. Hastings, January 2012 (Retiring the Initial Interest
Confusion Doctrine)

The Economics of Privacy, University of Colorado Law School, Boulder, December 2011 (The
Economics of Behavioral Advertising)

Advertising Law Workshop, University of Tulsa Law School, September 2011

Inconsistency Robustness 2011, Stanford University, August 2011 (Inconsistency Robustness in
Law)

The Law & Economics of Search Engines and Online Advertising, George Mason Law &
Economics Center, Arlington, VA, June 2011 (The Potential Costs and Benefits of Search
Regulation)

Privacy Law Scholars Conference, Berkeley, June 2011 (47 U.S.C. 230 as Economic Policy)

Law & Society Association Annual Meeting, San Francisco, June 2011 (47 U.S.C. 230 as
Economic Policy)

Third Trademark Scholars’ Roundtable, Indiana University, Bloomington, Indiana, April 2011
(recap)



                                              27.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 35 of 67 PageID #:2520




Governing the Magic Circle: Regulation of Virtual Worlds, UC Irvine Center for Computer
Games and Virtual Worlds, April 2011 (Online Account Termination and 47 USC 230(c)(2))

Intellectual Property Scholarship Seminar, UC Hastings, March 2011 (Prospective Assignments
of Copyrights and Suppression of Online Reviews)

47 U.S.C. §230: A 15 Year Retrospective, Santa Clara University School of Law, March 2011
(In Defense of 47 USC 230)

Law, Science & Technology Colloquium, Stanford Law School, January 2011 (In Defense of 47
USC 230)

Institute for Information Law, University of Amsterdam Faculty of Law, June 2010 (Regulating
Reputational Systems)

European American Consortium on Legal Education (EACLE) Annual Research Conference,
Erasmus School of Law, Rotterdam, the Netherlands, May 2010 (Regulating Reputational
Systems)

San Jose State University School of Library & Information Science Colloquia, May 2010
(Regulating Reputational Systems)

Second Trademark Scholars’ Roundtable, DePaul University College of Law, Chicago, April
2010 (recap)

Dean’s Lecture, University of California Berkeley School of Information, April 2010
(Regulating Reputational Systems)

Law, Science & Technology Colloquium, Stanford Law School, February 2010 (Economics of
Reputational Information)

Cyber Civil Rights: New Challenges for Civil Rights and Civil Liberties in our Networked Age,
University of Denver Sturm College of Law, November 2009 (recap)

Google, ISPs, and Other Online Intermediaries: Power, Responsibility, and Regulation, The
Silicon Flatirons Roundtable Series on Entrepreneurship, Innovation and Public Policy, Denver,
November 2009

Signifiers in Cyberspace: Domain Names and Online Trademarks, Case Western Reserve Law
School (Cleveland), November 2009 (Trademarks and Behavioral Targeting)

Cyberlaw 2.0: Legal Challenges of an Evolving Internet, DePaul University College of Law
(Chicago), October 2009 (A Tale of Two Reputation Systems)




                                              28.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 36 of 67 PageID #:2521




Berkeley-GW Privacy Law Scholars Conference, UC Berkeley Law School, June 2009
(Economics of Reputational Information)

Law and Economics of Innovation, George Mason University School of Law (Virginia), May
2009 (Economics of Reputational Information)

Intermediaries in the Information Society, Fordham Center on Law and Information Policy,
March 2009 (Content and CDA Immunity)

The Digital Broadband Migration: Imagining The Internet’s Future, University of Colorado
Boulder (Silicon Flatirons), February 2009 (Why Wikipedia Will Fail)

Law, Science & Technology Colloquium, Stanford Law School, November 2008 (Economics of
Reputational Information)

Virtual Worlds, Social Networks & User-Generated Content Roundtable, Vanderbilt Law
School, November 2008 (Why Wikipedia Will Fail)

IP Speaker Series, Cardozo Law School (New York), October 2008 (Economics of Reputational
Information)

Midwestern Law and Economics Association Annual Meeting, Northwestern University School
of Law, Chicago, October 2008 (Economics of Reputational Information)

Works in Progress Intellectual Property (WIPIP) Colloquium, Tulane University School of Law,
October 2008 (Economics of Reputational Information)

IP Scholars Conference, Stanford Law School, August 2008 (Economics of Reputational
Information)

Trademark Scholars’ Roundtable, University of Iowa College of Law (Iowa City), April 2008
(notes)

Law, Science & Technology Colloquium, Stanford Law School, March 2008 (Economics of
Reputational Information)

Reputation Economies in Cyberspace, Yale Law School, December 2007 (Ownership of Cyber-
Reputation)

Wharton Colloquium on Media and Communications Law, The Wharton School at University of
Pennsylvania, Philadelphia, November 2007 (Brand Spillovers)

Internet Research 8.0: Let’s Play, Association of Internet Researchers, Vancouver BC, October
2007 (Investment Decisions on a Shaky Virtual Foundation)




                                              29.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 37 of 67 PageID #:2522




Telecommunications Policy Research Conference (TPRC), George Mason University Law
School (Arlington, VA), September 2007 (Brand Spillovers)

Trademark Workshop, University of Minnesota Law School, September 2007 (Brand Spillovers)

Law, Science & Technology Colloquium, Stanford Law School, April 2007 (Brand Spillovers)

I Think I Can, I Think ICANN, University of the Pacific, McGeorge School of Law
(Sacramento), February 2007 (Keyword Regulation and Domain Name Exceptionalism)

The Law of Search Engines, Haifa Center of Law & Technology (Israel), December 2006
(Search Engines & Transaction Costs)

Works in Progress Intellectual Property (WIPIP) Colloquium, University of Pittsburgh School of
Law, October 2006 (Online Word of Mouth and Its Trademark Implications)

Intellectual Property Scholars Conference, UC Berkeley Law School (Boalt Hall), August 2006
(Brand Spillovers)

From Creator to Consumer: Working Together in the Digital World, University of Denver Law
School, May 2006 (Working Within the Legal Framework)

Bloggership: How Blogs Are Transforming Legal Scholarship, Harvard Law School, April 2006
(Co-Blogging Law)

14th Annual Conference on International Intellectual Property Law and Policy, Fordham
University School of Law, New York, April 2006 (Criminal Copyright Infringement)

Attack of the Blog: Legal Horrors in the Workplace, University of North Carolina School of
Law, April 2006 (Employee Risks from Blogging and Symposium Closing Remarks)

McCarthy Institute for Intellectual Property and Technology Law, University of San Francisco
Law School, March 2006 (A Coasean Analysis of Marketing)

Teaching Writing and Teaching Doctrine: A Symbiotic Relationship?, Brooklyn Law School,
February 2006 (Teaching Drafting Skills in a Specialized Context)

Regulating Search?, Yale Law School, December 2005 (Search Engines and Public Regulation)

Midwestern Law and Economics Association Annual Meeting, Northwestern University School
of Law, Chicago, October 2005 (A Coasean Analysis of Marketing)

Internet Research 6.0: Internet Generations, Association of Internet Researchers, Chicago,
October 2005 (Search Engines and Relevancy)




                                               30.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 38 of 67 PageID #:2523




Third-Party Liability in Intellectual Property Law, Santa Clara University School of Law,
October 2005 (Keyword Advertising and Trademark Law)

National Conference on Teaching Contract Drafting, Northwestern University School of Law,
Chicago, July 2005 (Teaching Transactional Drafting to Upper Level Students)

Law & Society Association Annual Meeting, Las Vegas, June 2005 (Trademark Adjacency)

2nd Conference on Online Deliberation: Design, Research, and Practice / DIAC-2005, Stanford
University, May 2005 (Media Regulation and Deliberative Democracy)

Bay Area Law School Technology Conference, Stanford Law School, April 2005 (Trademark
Fair Use Online)

W(h)ither the Middleman: The Role and Future of Intermediaries in the Information Age,
Michigan State University College of Law, East Lansing, April 2005 (Online Service Providers)

Spyware: The Latest Cyber-Regulatory Challenge, UC Berkeley Law School (Boalt Hall), April
2005 (Regulatory Challenges)

Intellectual Property & Communications Law and Policy Scholars Roundtable, Michigan State
University College of Law, East Lansing, February 2005 (Lexicon Law)

Rules & Borders: Regulating Digital Environments, Santa Clara University School of Law,
February 2005 (Regulating Content)

Symposium: Privacy and Identity: The Promise and Perils of a Technological Age, DePaul
University College of Law, Chicago, October 2004 (Data Mining, Unwanted Marketing and
Attention Consumption)

Intellectual Property Scholars Conference, DePaul University College of Law, Chicago, August
2004 (Attention Scarcity)

Law and Society Association Annual Meeting, Chicago, May 2004 (Propertization of Attention)

Symposium: Evolving Responses to Spam, Marquette University Law School, Milwaukee,
February 2004 (Harms of Spam)

Intellectual Property Scholars Conference, UC Berkeley Law School (Boalt Hall), August 2003
(Deregulating Relevancy: Consumer Confusion on the Internet)

Institute of Legal Studies, University of Wisconsin (Madison) Law School, October 2002
(Regulating Relevancy: Initial Interest Confusion and the Internet)

University of Dayton School of Law Scholarly Symposium on the Constitutionality of Protecting
Factual Compilations, October 2002 (The Role of the First Amendment)



                                               31.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 39 of 67 PageID #:2524




International Symposium on Technology and Society, George Washington University,
Washington D.C., October 1993 (Sysop Liability for Statements and Actions of Users)


                    PRESENTATIONS TO LEGAL PRACTITIONERS

What IP Lawyers Need to Know about §230, San Francisco IP Law Association (SFIPLA)
(videoconference), July 2021

Implications of 1-800 Contacts v FTC, ABA Antitrust Section (webinar), July 2021

Section 230 Reform in an Era of Big Tech, CPI Live (videoconference), June 2021

2021 Legal Frontiers in Digital Media, Media Law Resource Center (MLRC) (videoconference),
May 2021 (Content Moderation in an Age of Disinformation)

MLRC California Chapter Quarterly Lunch Meeting (videoconference), May 2021 (Section 230)

Twenty-Second Annual Institute on Privacy and Cybersecurity Law, PLI (videoconference),
May 2021 (CCPA/CPRA)

Copyright Office Comes to California (videoconference), IP Law Section of the California
Lawyers Association, April 2021 (interview of Register of Copyrights Shira Perlmutter)

IP Law Society, William S. Boyd School of Law University of Nevada, Las Vegas
(videoconference), April 2021 (Emoji Law)

International and European Law Students organization, University of Lille Law Faculty
(videoconference), March 2021 (Section 230)

2021 CLE in the Virtual Garden, Arizona State Bar (videoconference), March 2021 (Section
230)

Dallas Bar Association’s Science & Technology Law and Business Litigation Sections
(videoconference), March 2021 (Emojis and the Law)

CPRA Dumpster FireSide Chat, PrivacyConnect Philadelphia (videoconference), February 2021

Professors Professing About Their Professions!, Santa Clara Law (videoconference), February
2021

Internet Law Student Organization, Santa Clara Law (videoconference), February 2021 (Section
230 brownbag)




                                              32.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 40 of 67 PageID #:2525




California Lawyers Association's Technology, Internet & Privacy Interest Group
(videoconference), February 2021 (Section 230)

Freedom of Tweets: Free Speech, Tech, and Section 230, ACS/ILSO, Santa Clara University
School of Law (videconference), February 2021

ABA Forum on Communications Law Conference, Digital Track of Leadership Academy
(videoconference), January 2021 (Emoji, Emoticon, and Gifs, Oh My! Implications of Imagery in
Digital Communications)

State of the Net Conference (videoconference), January 2021 (Section 230)

The California Privacy Rights Act: Overview & Implications for Digital Health, Connected
Health Initiative (videoconference), November 2020

So You Think You Know Content Moderation?, Nuts & Bolts of Content Moderation series,
Engine (videoconference), November 2020

Understanding the Lexicon of Emojis, Part II, Pennsylvania AOPC Judicial Education
Department (videoconference), November 2020

2020 AI, Big Data and Cloud Conference (videoconference), November 2020 (Copyright and
Key Section 230 Developments for Technology Lawyers)

Intellectual Property Law Association of Chicago (videoconference), November 2020 (IP and
Political Campaigns panel)

Civil Justice Fest: A Month of Dialogues On the Most Pressing Civil Justice Issues, Law &
Economics Center at George Mason University (videoconference), November 2020
(Developments in Products and Other Liability for E-Commerce Marketplaces and Other
Platforms)

2020 Global Advanced eDiscovery Institute (AEDI), Georgetown Law (videoconference),
November 2020 (Emojis and Emotional Data Review)

Understanding the Lexicon of Emojis, Part I, Pennsylvania AOPC Judicial Education
Department (videoconference), November 2020

Technology Policy Institute Aspen Forum (videoconference), October 2020 (Section 230 and the
Election)

Internet Law Year in Review, Internet Law Student Organization (ILSO), Santa Clara University
School of Law (videoconference), October 2020

Seventeenth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School
(videoconference), October 2020 (Content Moderation Best Practices)



                                              33.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 41 of 67 PageID #:2526




Twenty-First Annual Institute on Privacy and Cybersecurity Law, PLI, September 2020 (CCPA)

Free Speech in the Digital Era: Section 230 and the Federal Communications Commission,
Federalist Society (teleconference), August 2020

Hot Topics in Advertising Law 2020, PLI (webinar), July 2020

Minnesota State Bar Association webinar on Section 230, June 2020

The FCC’s Role In Reforming Section 230, Information Technology & Innovation Foundation
(ITIF) (webinar), June 2020

Media Law Resource Center (MLRC) webinar on Trump’s anti-Section 230 Executive Order,
June 2020

Ethical Considerations of the California Consumer Privacy Act, California Lawyers Association,
May 2020 (videoconference)

KnowIt Conference, May 2020 (videoconference) (Back to the Future of Online Data Privacy)

Privacy + Security Academy, May 2020 (videoconference) (CCPA)

University of Vienna “Ars Boni” podcast series, May 2020 (videoconference) (Section 230 &
COVID19)

Return of the Gatekeepers, Cato, Washington DC, March 2020

Panel on Herrick v. Grindr, Pride Law student group, University of San Diego School of Law,
February 2020

NYIPLA President’s Forum, New York, December 2019 (Online Platform Liability)

Federalist Society’s National Lawyers Convention, Washington DC, November 2019 (Freedom
of Speech and Private Power)

Emojis and the Law: The Real-world eDiscovery Challenges Posed by Enterprise Collaboration,
Hanzo/Zapproved webinar, October 2019

Clio Cloud Conference, San Diego, October 2019 (Emojis and the Law)

San Francisco Intellectual Property Law Association Annual Seminar, Calistoga, California,
September 2019 (Hot Topics in Copyright and Trademark Law)

The California Consumer Privacy Act: Preparing for the CCPA, Logikcull webinar, September
2019



                                              34.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 42 of 67 PageID #:2527




Keeping Order in the New Public Square of Social Media: Freedom of Content vs. Social
Responsibility, ABA Section on Litigation, San Francisco, August 2019

New York State Judicial Summer Series, Rye Brook, NY, July 2019 (Emoji Law for Judges)

In the House Privacy and Cybersecurity Working Group (webinar), June 2019 (California
Consumer Privacy Act)

Emojis: Trademark, Copyright, Rights of Publicity, Strafford Webinar, June 2019

Salon Dinner: Internet Policy After the Techlash, Lincoln Networks, Santa Clara, June 2019

Eighth Annual Stanford-Peking University Internet Law and Policy Conference, Stanford Law
School, June 2019 (Content Regulation on Social Media Platforms)

Sixteenth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2019 (Operationalizing Content Moderation for Platforms and Cloud Service Providers: The
Top 10 Best Practices)

2019 Legal Frontiers in Digital Media, Media Law Resource Center (MLRC), San Francisco,
May 2019 (Saving Section 230)

International Association of Privacy Professionals (IAPP), Content Moderation in 2019,
Washington DC, May 2019

Lunchtime Briefing on Platform Liability, Greenberg Traurig Palo Alto, May 2019

Lunchtime Briefing on Platform Liability, Greenberg Traurig San Francisco, May 2019

Celesq AttorneysEdCenter webinar (telephonic), April 2019 (Emojis and the Law)

Content Moderation and Human Rights: Can You Thread the Needle, Center for Strategic &
International Studies, Washington DC, April 2019

CompTIA Policy Executive Board meeting, Cupertino, California, April 2019 (California
Consumer Privacy Act)

Media Law Resource Center (MLRC) Internet Law Committee (teleconference), April 2019

PLI Techlaw Institute, New York City, March 2019 (California Consumer Privacy Act)

Cardozo Society of Silicon Valley, San Jose, March 2019 (Emojis and the Law)

PLI Techlaw Institute, San Francisco, March 2019 (California Consumer Privacy Act)




                                              35.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 43 of 67 PageID #:2528




International Association of Defense Counsel (IADC) Midyear Meeting, Santa Barbara,
February 2019 (Cambridge Analytica)

California Lawyers Association Technology, Internet & Privacy Interest Group (teleconference),
February 2019 (California Consumer Privacy Act)

Internet Law Student Organization, Santa Clara University School of Law, February 2019
(Emojis and the Law)

COMO at the European Parliament, Brussels, Belgium, February 2019 (Introduction)

Legislative Briefing, California Chamber of Commerce, Sacramento, January 2019 (California
Consumer Privacy Act)

Public Affairs Conference, California Chamber of Commerce, Huntington Beach, California,
November 2018 (California Consumer Privacy Act)

California Lawyers’ Association IP Institute, San Jose, November 2018 (Fireside chat with
USPTO Director Andrei Iancu)

California Lawyers’ Association IP Institute, San Jose, November 2018 (Section 230 and
FOSTA)

Information Accountability Foundation (IAF) West Coast Summit: Accountability 2.0 by
Design, Sunnyvale, California, September 2018 (Special California and State Challenges in the
United States)

San Francisco Intellectual Property Law Association Annual Seminar, Calistoga, California,
September 2018 (Hot Topics in Copyright and Trademark Law)

Examining the California Consumer Privacy Act, The Federalist Society Regulatory
Transparency Project, September 2018 (teleconference)

Connected Health Initiative, August 2018 (videoconference) (California Consumer Privacy Act)

GDPR Roundtable, July 2018 (videoconference) (California Consumer Privacy Act)

IAPP Think Tank Day 2018, Portsmouth, New Hampshire, June 2018 (The Content Moderation
Industry)

Fifteenth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2018 (Fake News and Hate Speech)

New Law, New Liability For User Generated Content: Can You Afford to Curate Content Under
Congress' Anti-Sex Trafficking Effort?, California Lawyers Association webinar, June 2018
(slides)



                                              36.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 44 of 67 PageID #:2529




Association of Business Trial Lawyers, Orange County, May 2018 (The Waymo v. Uber Trial
and the Future of Trade Secret Litigation)

International Trademark Association (INTA) Annual Meeting, Seattle, May 2018 (Influencer
Marketing: Insights on ROI from Marketing and Legal Academics)

COMO: Content Moderation at Scale, Washington DC, May 2018 (U.S. Content Moderation and
Removal Law)

Association of Business Trial Lawyers, San Francisco, March 2018 (The Waymo v. Uber Trial
and the Future of Trade Secret Litigation)

UNLV William S. Boyd School of Law Intellectual Property Law Society, Las Vegas, March
2018 (Emojis and the Law)

IP Law Summit (Marcus Evans), Las Vegas, March 2018 (What’s Up With the Defend Trade
Secrets Act?)

Social Media Content Control, The Federalist Society Telecommunications & Electronic Media
and Free Speech Practice Groups Teleforum, January 2018

Reno at 20: The Internet and Contested Content, Then and Now, San Francisco, December 2017
(The Reno Legal Framework: Strengths and Limitations)

IP Institute, California State Bar’s IP Section, Newport Beach, CA, November 2017 (What’s Up
With the Defend Trade Secrets Act?)

230 of the Communications Decency Act, Bar Association of San Francisco, October 2017

Google Legal Specialist Summit, Sunnyvale, October 2017 (Section 230 and SESTA)

The Future of Speech Online, Center for Democracy & Technology, Washington DC, September
2017 (The Role of Intermediaries)

Carving Out Exceptions to Section 230: How Will It Affect The Internet?, Congressional
Internet Caucus Advisory Committee, Washington DC, September 2017

Logikcull Social Media and the Law (Webinar), September 2017 (Emojis and the Law)

PLI Hot Topics in Advertising Law 2017, New York City, June 2017 (Privacy)

Frivolous Defamation Suits vs. Online Reviews - Gagged by the Law(yers)?, Congressional
Internet Caucus Advisory Committee, Washington DC, June 2017




                                             37.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 45 of 67 PageID #:2530




Commercial Speech and the First Amendment II: Creeping Commercial Speech, Abrams
Institute for Freedom of Expression of Yale Law School, New York City, June 2017 (Beyond
“Native Advertising”)

U.S.-China Exchange Council, Union City, California, December 2016 (Regulating the Internet)

UK’s Economic and Social Research Council, University of Edinburgh Business School (via
videoconference), November 2016 (future of legal services)

The Honorable Ronald M. Whyte Symposium, Stanford Law School, October 2016

The Good, the Bad, and the Really, Really Ugly: Dealing with Recent Rulings under CDA 230,
Media Law Resource Center, San Francisco, October 2016

Cisco China Government Leader Program, Santa Clara, September 2016 (Regulating the
Internet)

Tort Law & Public Policy Conference, Independent Voter Project, Sacramento, September 2016
(Privacy and Data Breach: Issues and Lawsuits)

2016 IP and the Internet Conference, California State Bar IP Section, San Francisco, September
2016 (CDA Section 230 in the Age of Cyber Civil Rights and Terrorism)

Thirteenth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2016 (Social Media and Publicity Rights)

Association of Corporate Counsel (ACC) Spring CLE, Santa Clara, April 2016 (Defend Trade
Secrets Act)

Intellectual Property on the Internet: Opportunities and Risks, Haifa Center for Law and
Technology, Herzliya, Israel, April 2016 (Online Trademark and Marketing Law Trends)

TechLaw Institute 2016: The Digital Evolution, PLI, San Francisco, March 2016 (Tech Law
Litigation)

San Francisco Bay Area Intellectual Property American Inn of Court, Palo Alto, January 2016
(Defend Trade Secrets Act)

State Bar of California Intellectual Property Law Section, Intellectual Property Protection and
Social Media Issues in the Workplace, San Francisco, January 2016 (Privacy Issues in the
Workplace: Recent Developments)

Gagged by the Fine Print: Protecting Consumer Rights to Share Reviews Online, Congressional
Internet Caucus Advisory Committee, Washington DC, January 2016




                                                38.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 46 of 67 PageID #:2531




California State Bar IP Institute, Rancho Mirage, CA, November 2015 (Internet Law Year-in-
Review)

Computing Technology Industry Association (CompTIA) Meeting, San Diego, November 2015
(State Legislatures as Mad Scientists)

State Bar of California Intellectual Property Law Section, Technology, Internet & Privacy
Interest Group (webinar), August 2015 (Content and Control Online: Changes in Responsibility
for Online Content)

Twelfth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2015 (Balancing Safety and Free Speech)

2015 Legal Frontiers in Digital Media, Media Law Resource Center (MLRC), Mountain View,
May 2015 (Probing the Outer Limits of Section 230)

Hot Topics in Internet, Cloud, and Privacy Law, Santa Clara University HTLI Briefing, April
2015

Internet, Innovation and ICANN: The Evolving Landscape of the Net, INTA, San Francisco,
September 2014 (Intermediary Liability)

Eleventh Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2014 (The Sharing Economy)

Privacy Challenges in the Internet Age, Stanford Technology Law Review 17th Annual
Symposium, April 2014 (Internet Torts & Cybercrimes)

Carolina Privacy Officials Network (CPON) meeting, January 2014 (via telephone)

Protecting Individual Privacy in the Internet Age, Mike Belote Endowed Capital Center Lecture,
University of the Pacific, McGeorge School of Law, Sacramento, CA, December 2013

Spotlight on Privacy Law: Nowhere Left to Hide?, Bar Association of San Francisco, San
Francisco, November 2013

Hot Topics in Internet, Cloud, Mobile and Blog Law, Santa Clara University HTLI Briefing,
October 2013

Privacy and the Internet: Is the Law Adapting as Fast as we Are? The Legal Implications of
Technological Advancements, Chapman University School of Law, Orange, CA, October 2013
(Employee Social Media Accounts)

National Advertising Division Annual Conference 2013, New York City, October 2013 (The
Mysteries of Social Media: Are Advertisers Responsible for What Their Customers Say Online?)




                                              39.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 47 of 67 PageID #:2532




2013 Midwest IP Institute, Minneapolis, September 2013 (Trademark Year-in-Review and
Teaching IP to Millennials)

Utah State Bar Cyberlaw Section, 2013 Annual i-Symposium on Data Security & Privacy, Lehi,
Utah, September 2013 (Online Trespass to Chattels)

4th Global Forum on Intellectual Property (GFIP) 2013, Singapore, August 2013 (IP in the
Online World - Social Media, Domain Names, Copyright and TM issues)

COPPA: The Past, Present & Future of Children’s Privacy & Media, TechFreedom, Washington
DC, July 2013

Congressional staffer briefings on Section 230, TechFreedom, Washington DC, July 2013

Tenth Annual Stanford E-Commerce Best Practices Conference, Stanford Law School, June
2013 (Branding and Trademark Challenges and Opportunities)

National Association of Attorneys General 2013 Summer Meeting, Boston, June 2013 (Who Are
We Keeping Safe with the Communications Decency Act’s Safe Harbor?)

16th Annual FDA-OCRA 2013 Educational Conference, Irvine, June 2013 (Regulation of Social
Media Advertising)

11th Annual Rocky Mountain Intellectual Property & Technology Institute, Denver, May 2013
(Online Marketing Updates)

III St. Petersburg International Legal Forum, St. Petersburg, Russia, May 2013 (Legal
Regulation of the Internet as a Place for Business Innovation)

2013 World Technology Law Conference & Annual Meeting, Scottsdale, Arizona, May 2013
(Recent Developments with Section 230)

AIPLA Spring Meeting, Seattle, May 2013 (Computer Fraud & Abuse Act)

Fifth Annual Fair Housing and Public Accommodations Symposium, California State Bar Real
Property Law Section, Fair Housing and Public Accommodations Subsection, Golden Gate
University, San Francisco, April 2013 (Fair Housing and the First Amendment)

Trademark Law and Its Challenges 2013, McCarthy Institute for Intellectual Property and
Technology Law and Microsoft Corporation, Los Angeles, February 2013 (False Advertising
Surveys)

American Bar Association Antitrust Section, Consumer Protection Conference, George
Washington University, Washington DC, February 2013 (Regulation of Social Media and
Mobile Media)




                                              40.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 48 of 67 PageID #:2533




Hot Topics In Blog, Social Network and Internet Law, Santa Clara University HTLI Briefing,
November 2012

IP Law and Policy Conference, Golden Gate University School of Law, San Francisco, October
2012 (SOPA/PIPA and Online Copyright Battles)

Belli Seminar, Santa Clara County Trial Lawyers Association, Lincoln Law School, San Jose,
October 2012 (Anti-SLAPP Laws and How to Avoid Filing a SLAPP)

Fall Privacy and Data Security Symposium, ABA Communications Law Forum and the Federal
Communications Bar Association’s Privacy and Data Security Committee, Santa Clara
University, October 2012 (Mobile Privacy: Navigating the Changing Landscape of Laws and
Lawsuits)

California State Bar’s IP and the Internet Conference, Los Angeles, September 2012 (Hot Topics
in Internet Law)

7th Annual Door County IP Academy, IP Section of the Wisconsin State Bar, Sturgeon Bay, WI,
July 2012 (SOPA, Using Intermediaries for IP Enforcement, and Other Hot Copyright Topics)

Intellectual Property & Internet Law telephonic CLE, Rossdale Group, July 2012 (Hot Topics in
Internet Law)

Tech Policy Summit, Napa, CA, June 2012 (Online Intermediaries and the Platform Economy)

San Francisco Intellectual Property Law Association (SFIPLA) meeting, Healdsburg, CA, June
2012 (Hot Topics in Internet Law)

Lawyers' Guide to Using Social Media for Professional and Client Development, Practicing Law
Institute (PLI), San Francisco, May 2012 (Social Media Monitoring and Engagement and Social
Media's Role in Publishing and the Courts)

Social Networking Sites: Law, Policy and Practical Strategies, Suffolk University Law School,
Boston, April 2012 (Social Media and Trademarks)

University of New Hampshire School of Law, Concord, NH, April 2012 (Deputizing
Intermediaries for IP Enforcement)

University of Washington School of Law, Seattle, April 2012 (Deputizing Intermediaries for IP
Enforcement)

J. Reuben Clark Law Society Annual Conference, Stanford University, February 2012 (Social
Networking Panel)

Fenwick and West Symposium on Technology, Entrepreneurship and the Law, UC Davis School
of Law, February 2012 (Content, Copyright, Intellectual Property, Host Liability)



                                              41.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 49 of 67 PageID #:2534




ABA Business Law Section Cyberspace Committee’s Winter Working Meeting, San Francisco,
January 2012 (2011 Cyberlaw Year-in-Review)

California State Bar IP Institute, Dana Point, CA, November 2011 (Emerging IP Issues)

Golden State Institute, California State Bar’s Antitrust and Unfair Competition Law Section, San
Francisco, October 2011 (The UCL, FAL, and CLRA “Go Viral”: Facebook, Google, Apple,
Yahoo!, Zynga, and Other High-Tech Cases)

Silicon Valley IP Law Association, Palo Alto, CA, June 2011 (Key IP Decisions During the Past
Year and Those Looming on the Horizon)

Eighth Annual Ecommerce Best Practices Conference, Stanford Law School, June 2011 (Virtual
Goods and the First-Sale Doctrine)

Next Digital Decade, TechFreedom, Washington DC, June 2011 (Search Engine Regulation:
A Solution in Search of a Problem?)

Hot Topics In Blog, Social Network and Internet Law, Santa Clara University HTLI Briefing,
June 2011

Intellectual Property seminar for Chinese IP judges, Stanford Law School, May 2011
(Trademarks and the Internet)

Legal Frontiers in Digital Media, Media Law Resource Center, Stanford University, May 2011
(Content Regulation: the good, the bad and the ugly)

INTA Annual Meeting, San Francisco, May 2011 (A Century of Trademark Law: Where Do We
Go from Here?)

INTA Annual Meeting, San Francisco, May 2011 (Functionality Doctrine)

2011 Intellectual Property Institute, USC Gould School of Law, Beverly Hills, March 2011 (Hot
Topics in Trademark and New Media)

NCUC Policy Summit: ICANN & the Global Public Interest, San Francisco, March 2011

Social Media 2011: Addressing Corporate Risks, PLI, San Francisco, February 2011
(Defamation, False Information and the CDA Safe Harbor)

UH Law Center Moot Court National Championship (MCNC) Symposium, Houston, January
2011 (Domain Name and Keyword Regulation)




                                              42.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 50 of 67 PageID #:2535




University of Houston Law Center, Institute for Intellectual Property & Information Law
(“IPIL”) Advisory Board Dinner, Houston, January 2011 (Consumer Reviews of Doctors and
Copyright Law)

Next Digital Decade, TechFreedom, Washington DC, January 2011 (Internet Exceptionalism &
Intermediary Deputization)

California State Bar IP Institute, Napa, CA, October 2010 (Hot Topics in Internet & Technology
Law)

Can Large-Scale Copyright Enforcement Save the Newspaper Business?, BC Edge
teleconference, September 2010

Seventh Annual Ecommerce Best Practices Conference, Stanford Law School, June 2010
(Online Advertising)

The Law of Keyword Advertising Changes Again, ABA Section of Intellectual Property
Law/ABA Center for Continuing Legal Education, teleconference, June 2010

Hot Topics In Blog, Social Network and Internet Law, Santa Clara University HTLI Briefing,
June 2010 (slides)

Obstacles and Opportunities: eCommerce on Both Sides of the Atlantic, Santa Clara University
HTLI Briefing, May 2010

Journalism’s Digital Transition: Unique Legal Challenges and Opportunities, Harvard Law
School, April 2010 (Building and Managing Online Communities)

How Blogs, Twitter and Social Media Are Changing Legal Reporting, Northern California
Federal Courts Media Conference, San Francisco, CA, November 2009

Trademark-Based Keyword Advertising: Potential Liability and Avenues for Relief, Pike &
Fischer webinar, July 2009

Keyword Advertising Do’s and Don’ts, PLI webinar, July 2009

IAB Legal Affairs Council meeting, Santa Clara, June 2009 (Trademark Issues for Online
Publishers)

Consumer Protection Conference, ABA Antitrust Section, Georgetown University Law Center,
Washington DC, June 2009 (Consumers Confronted by Old Challenges, New Technologies:
Learning From Last Year’s Mistakes)

Sixth Annual Ecommerce Best Practices Conference, Stanford Law School, June 2009 (Affiliate
Marketing Over the Internet)




                                              43.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 51 of 67 PageID #:2536




Marked for Confusion: Has the Internet Changed Trademark Law?, HTLI/Bingham briefing,
Palo Alto, June 2009

Digital Media Law Conference, Media Law Resource Center, Stanford University, May 2009
(Clicks and Customers—New Technologies and Online Advertising)

PLI Information Technology Law Institute 2009: Web 2.0 and the Future of Mobile Computing,
San Francisco, April 2009 (Social Networking Sites & Blogs)

Navigating the Hazards of Cyberspace, Sacramento County Bar Association Intellectual Property
Law Section, Sacramento, January 2009 (47 USC 230)

2008 IP and the Internet Conference, California State Bar IP Section, San Francisco, December
2008 (Keywords & Adwords: Uses and Disputes and The Communications Decency Act and
Section 230 Immunity)

2008 IP and the Internet Conference, California State Bar IP Section, Santa Monica, December
2008 (Keywords & Adwords: Uses and Disputes and The Communications Decency Act and
Section 230 Immunity)

Intellectual Property Law Speaker’s Panel, Hastings Intellectual Property and Cyber Law
Society, October 2008

Success for Mid-Level Attorneys, Santa Clara County Bar Association, San Jose, October 2008
(Beyond Private Practice)

ISP Immunity: Communications Decency Act S. 230, ALI-ABA, teleconference, August 2008

Legal Frontiers in Digital Media, Media Law Resource Center, Stanford University, May 2008
(Advertising Rules of the Future)

Center for Creativity and Commerce Symposium: New Media, New Markets, New Rights,
Georgia State University Communications Department (Atlanta), May 2008 (Liability for Third
Party Content)

California State Bar, Business Law Section, Cyberspace Committee meeting (telephonic), April
2008 (Recent 47 USC 230 Cases)

Information Technology Law Institute 2008, Practicing Law Institute, San Francisco, March
2008 (The Newest Forms of Communication: Social Networks and Blogs)

Congressional Internet Caucus Advisory Committee’s 4th annual State of the Net Conference,
Washington DC, January 2008 (Social Networking Privacy: An Oxymoron)

Best Practices for Businesses Exploring…Exploiting…and Expanding in Web 2.0, Pike &
Fischer, teleconference, January 2008



                                              44.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 52 of 67 PageID #:2537




eCommerce 2.0: The Challenge of ‘Multiples’, Association of Corporate Counsel, San
Francisco, November 2007 (Geolocation and a Bordered Cyberspace)

eCommerce 2.0: The Challenge of ‘Multiples’, Association of Corporate Counsel, Palo Alto,
November 2007 (Geolocation and a Bordered Cyberspace)

How Blogs Impact Legal Discourse, Stanford Law School (CIS/SLATA), November 2007

Blogging, Scholarship, and the Bench and Bar, Santa Clara University School of Law,
September 2007

ABA National Institute on Computing and the Law, San Francisco, June 2007 (Web
Developments and Controversies)

Fourth Annual Ecommerce Best Practices Conference, Stanford Law School, June 2007
(Navigating the Shoals of State Regulation)

International IT Law Summit 2007, Southwestern Law School (Los Angeles), June 2007 (On-
line Marketing Issues and What to Do About Them)

20th Annual Technology and Computer Law Conference, University of Texas School of Law,
May 2007 (Internet Advertising and Click Fraud)

California State Bar, Business Law Section, Cyberspace Committee meeting, Palo Alto, May
2007 (Click Fraud)

Emerging Issues in Computer and Technology Law, SMU Dedman School of Law, April 2007
(Keyword Law)

Litigating “Click Fraud” Cases, Stanford Law School, November 2006 (presentation)

Oregon State Bar Intellectual Property Section, Portland, November 2006 (Keyword Law: The
Latest Legal Developments Regarding Buying & Selling Keywords Online)

Oregon State Bar Computer and Internet Law Section, Portland, November 2006 (Blog Law)

IP and the Internet Conference, California State Bar IP Section, Beverly Hills, September 2006
(Internet Law Updates)

American Bar Association Annual Meeting, Business Law Section, Honolulu, August 2006
(Real Writing for Real Lawyers: Training Business Lawyers to Draft)

A Comprehensive Tour of Key Issues for Corporate Counsel (Law Seminars International), San
Francisco, July 2006 (Common Mistakes on E-Commerce Sites)




                                              45.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 53 of 67 PageID #:2538




Milwaukee Bar Association, May 2006 (Blogs and Intellectual Property)

CCH Computer Law Advisory Council Symposium, Chicago, April 2006 (Blog Law)

2005 Midwest Intellectual Property Institute, Minneapolis, September 2005 (Trademark and
Copyright Infringement on the Internet: Infringing Goods and Keyword-Based Advertising)

2005 Midwest Intellectual Property Institute, Minneapolis, September 2005 (IP Blogs, Websites
and Technology)

American Bar Association Annual Meeting, Intellectual Property Law Section, Chicago, August
2005 (Keyword Disputes)

Intellectual Property Law Association of Chicago, June 2005 (Internet Search and the Doctrine
of Initial Interest Confusion)

International IT Law Conference, Southwestern University School of Law (Los Angeles), June
2005 (Secondary Liability for ISPs and Websites: Latest Developments on Defamation,
Copyright Infringement and the DMCA)

Legal Ethics 2004: Representing Intellectual Property and Technology Clients, Milwaukee Bar
Association, December 2004 (Ethics of Licensing Transactions)

Wisconsin Intellectual Property Law Association, Milwaukee, November 2004 (Nondisclosure
Agreements)

Intellectual Property Fundamentals—What You Need to Know, Madison, October 2004 (Basics
of Copyright Law)

Milwaukee Bar Association, October 2004 (Hardware, Software, and Service Contracts –
Drafting, Negotiating, and Counseling Considerations)

American Bar Association Annual Meeting, Cyberspace Law Committee, Atlanta, August 2004
(Current Developments in Adware and Spyware)

Managing Legal Risks in a Technology-Driven World, Corporate Counsel Forum, Milwaukee,
May 2004 (Educating Employees About Compliance With Technology-Related Legal Risk
Management Procedures)

Ethical and Moral Challenges Encountered in Everyday Practice, St. Thomas More Society of
Wisconsin, Milwaukee, December 2003 (Doing Business Transactions with Clients)

Intellectual Property Fundamentals—What You Need to Know, event of the Wisconsin State Bar
IP Section, Appleton, WI, October 2003 (Basics of Copyright Law)




                                              46.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 54 of 67 PageID #:2539




Business Bar Leaders Conference, Chicago, May 2003 (Bar Association Activities for E-
commerce Law)

American Bar Association Business Law Section Spring Meeting, Intellectual Property
Subcommittee, Cyberspace Law Committee, Los Angeles, April 2003 (Legislative Efficacy: No
Electronic Theft Act)

American Bar Association Business Law Section Spring Meeting, Los Angeles, April 2003 (IP
and Commercial Law: Quicksand, Mirages and Oases)

Wisconsin Intellectual Property Law Association, Milwaukee, February 2003 (State of Initial
Interest Confusion After Promatek v. Equitrac)

Chicago Bar Association Computer Law Committee, February 2003 (Protecting and Licensing
Internet Content Databases)

American Bar Association Annual Meeting, Intellectual Property Subcommittee, Cyberspace
Law Committee, Business Law Section, Washington DC, August 2002 (Regulating Relevancy:
Initial Interest Confusion and the Internet)

University of Dayton School of Law Thirteenth Annual Advanced Computer and Cyberspace
Law Seminar, June 2002 (Drafting and Implementing Website User Agreements)

C.E.B. Electronic Commerce and Internet Law & Practice: 5th Annual Recent Developments,
Palo Alto and San Francisco, January 2002 (Derivative Liability for User Content and Actions)

C.E.B. Electronic Commerce and Internet Law & Practice: 5th Annual Recent Developments,
Palo Alto and San Francisco, January 2002 (Protecting Internet Content Databases)

Green Lights and Red Flags: FTC Rules of the Road for Advertisers, Santa Clara, November
2001 (Special Considerations When Doing Business Online)

PLI E-Commerce Strategies for Success in the Digital Economy, San Francisco, September 2000
(B2C Overview)

Bar Association of San Francisco Computer Law Institute, San Francisco, September 2000 (The
Future of Intellectual Property on the Internet)

PLI 4th Annual Institute on Internet Law, San Francisco, July 2000 (In-House Panel)

E-Commerce Law School, Palo Alto, June 2000 (Care and Feeding of an Internet Start-Up)

American Corporate Counsel Association (SF Bay Chapter), Palo Alto, April 2000 (Privacy
Issues)




                                              47.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 55 of 67 PageID #:2540




CyberspaceCamp Conference, San Jose, March 2000 (Website Development and Hosting
Agreements)

Cyberspace Law School, Palo Alto, February 2000 (Co-Branding, Cross-Marketing and Other
Business Relationships)

Cyberspace Law School, Palo Alto, February 2000 (The Internet and Overview)

Hastings COMM/ENT 12th Annual Computer Law Symposium, San Francisco, January 2000
(Doing Internet Co-Branding Agreements)

PLI E-Commerce Strategies for Success in the Digital Economy, San Francisco, August 1999
(Storefront Development and Hosting)

PLI 3rd Annual Institute on Internet Law, San Francisco, July 1999 (Drafting Co-Branding and
Internet Distribution Agreements)

Cyberspace Law School, San Francisco, November 1998 (Co-Branding, Cross-Marketing and
Other Business Relationships)

Legal and Business Aspects of the Internet, San Francisco, November 1998 (Privacy and Data
Collection)

PLI 2nd Annual Institute on Internet Law, San Francisco, July 1998 (Web Development and
Hosting)

PLI 1st Annual Institute on Internet Law, San Francisco, July 1997 (Terminology and
Technology of the Internet)

University of Texas’ 10th Annual Computer Law Conference: Communicating and Conducting
Business On-Line, Austin, May 1997 (Online Deals and Licensing Issues)


                       HEARINGS AND SIMILAR PROCEEDINGS

Anti-SLAPP Laws, Utah State Legislature, Judiciary Interim Committee meeting (remote),
September 2020

“Section 230: Nurturing Innovation or Fostering Unaccountability?,” U.S. Department of Justice,
Washington DC, February 2020

Section 512 Study Roundtable, U.S. Copyright Office, Washington DC, April 2019

Understanding the Rights, Protections, and Obligations Established by the California Consumer
Privacy Act of 2018: Where should California go from here?, California Assembly Privacy and
Consumer Protection Committee, February 2019



                                              48.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 56 of 67 PageID #:2541




Latest Developments in Combating Online Sex Trafficking, U.S. House of Representatives
Committee on Energy & Commerce, Subcommittee on Communications and Technology,
November 2017 (testimony)

S. 1693, the Stop Enabling Sex Traffickers Act of 2017, U.S. Senate Committee on Commerce,
Science, and Transportation, September 2017 (testimony)

Zero Stars: How Gagging Honest Reviews Harms Consumers and the Economy, U.S. Senate
Committee on Commerce, Science, and Transportation, November 4, 2015 (testimony and
attachments)

Balancing Privacy and Opportunity in the Internet Age, an Informational Hearing of the
Assembly Judiciary Committee, the Assembly Business, Professions & Consumer Protection
Committee, and the Assembly Select Committee on Privacy, Santa Clara University, December
2013

Board Review Committee on Professional Ethics of The Florida Bar Board of Governors
(telephonic), October 2013 (evaluation of Florida bar’s proposed restrictions on keyword
advertising)

Board Review Committee on Professional Ethics of The Florida Bar Board of Governors
(telephonic), July 2013 (evaluation of Florida bar’s proposed restrictions on keyword
advertising)

XV St. Petersburg International Economic Forum, sponsored by the Russian Federation Minister
of Economic Development, St. Petersburg, Russia, June 2011 (Can IP Be Protected in the
Internet Age?)

OECD Experts Workshop, The Role of Internet Intermediaries in Advancing Public Policy
Objectives, Paris, June 2010 (written submission)

Federal Trade Commission Privacy Roundtable, Berkeley, January 2010

Testimony before the National Gambling Impact Study Commission (a Congressionally-
authorized study) Regulatory, Enforcement and Internet subcommittee, December 1998


                         PRESENTATIONS TO NON-LAWYERS

SRZ Live Webinar: Van Buren, HIQ, and the Future of Web Scraping, June 2021

RightsCon (videoconference), June 2021 (Validating and Enforcing Transparency Reports)

Section 230 Protections: Can Legal Revisions or Novel Technologies Limit Online
Misinformation and Abuse? A Workshop, National Academies of Sciences, Engineering, and



                                              49.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 57 of 67 PageID #:2542




Medicine’s (NASEM) Committee on Science, Technology, and Law (videoconference), April
2021

Regulating Big Tech: The Limits of Free Speech on Social Media, The CT Mirror
(videoconference), March 2021

The 26 Words that Built the Internet: Section 230, San Francisco Bay Area Chapter ISOC
(Internet Society) (videoconference), March 2021

Executive Advisory Forum (videoconference), March 2021 (Section 230)

Startup Policy Seminar: Section 230, Engine (videoconference), February 2021

Not Just for Websites: Section 230 and the App Economy (virtual panel), App Coalition, July
2020

SocialMedia.org teleconference on President Trump’s anti-Section 230 Executive Order, June
2020

Evergreen Valley High School, February 2020 (Careers in High Tech Law)

Developed/The App Economy, Oakland, February 2020

SCU’s President’s Tour, Pasadena, CA, November 2019 (Why Internet Companies Can’t Stop
Awful Content)

2019 Global Development Forum, Center for Strategic & International Studies, Washington DC,
April 2019 (Making Partnerships Work for Technology and Human Rights)

A Discussion on How California’s New Privacy Law Affects Startups, Engine, San Francisco,
March 2019

FORECASTxSCIENCE, Advertising Research Foundation, San Francisco, November 2018 (The
Future of Privacy)

Social Media and Free Speech, Santa Clara University Library, October 2018

Open Access and Privacy Rights Panel, Santa Clara University Library, October 2018

Santa Clara University Leavey School of Business, Executive Development Center, joint
program with ESADE (Escuela Superior de Administración y Dirección de Empresas), October
2018 (Regulation of the Internet)

Cloudflare Internet Summit, San Francisco, October 2018 (The Reality of US Privacy Law:
What’s Next?)




                                              50.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 58 of 67 PageID #:2543




Lincoln Networks’ Reboot 2018, San Francisco, September 2018 (Are Tech Companies
Silencing Unpopular Voices?)

Emojicon, Brooklyn, July 2018 (Emojis and the Law)

Protecting & Leveraging Trade Secrets, Financial Poise (webinar), June 2018

What’s on the Docket: Facebook’s Regulatory and Legal Landscape Ahead, Wedbush Advisor
Conference Call, April 2018

Freedom vs. Privacy: Has Big Brother gone too far? A debate about the erosion of digital
privacy, Ethics and Responsible Business Forum, California State University Monterey Bay,
Marina, CA, March 2017

Santa Clara University Leavey School of Business, Executive Development Center, joint
program with ESADE (Escuela Superior de Administración y Dirección de Empresas),
September 2015 (Algorithm Utopianism)

California Orthopaedic Association 2015 Annual Meeting, Indian Wells, CA, April 2015 (Legal
Overview of Doctor Reviews)

ODR 2014, Stanford Law School, June 2014 (Resolving Disputes in Online Reputation Systems)

Security in the Hybrid Era, Mission College Center for Innovation and Technology (MC2IT),
Santa Clara, June 2014

SXSW, Austin, Texas, March 2014 (The Fragile Law That Protects Online Speech)

The Ethics of Online Price Discrimination, SCU Markkula Center for Applied Ethics, October
2013

Los Altos High School History Week, Los Altos, CA, January 2013 (Teenagers and Social
Media)

Online Trust Forum, San Jose, October 2012 (Internet Governance)

Online Copyright: What You Need to Know, Sunnyvale Public Library, July 2012

Second Annual CSUN Technology Fair, Cal State Northridge, June 2012 (Cloud Computing: Is
Anything Private?)

American Society for Aesthetic Plastic Surgery Annual meeting, Vancouver BC, May 2012
(Reputation Management – Managing Your Online Image)

State of the Net West, Town Hall with Rep. Mike Honda, Santa Clara University, April 2012
(SOPA)



                                             51.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 59 of 67 PageID #:2544




Santa Clara University student forum, Online Copyright Legislation, February 2012

21st Annual Computers, Freedom & Privacy, Washington DC, June 2011 (Intermediary
Immunity Under Section 230)

The Great Privacy Debate – To Track or Not to Track, BrightTalk teleconference, March 2011

OMMA Global, San Francisco, March 2010 (Can Publishers Take Ownership of Privacy?)

Jewish High Tech Community, Mountain View, March 2010 (Regulating Reputational Systems)

SMX West, Santa Clara, March 2010 (FTC Blogger Guidelines)

SMX West, Santa Clara, March 2010 (Thorny Legal Issues: What’s Happening and Why Should
You Care?)

IEEE Communications Society, Santa Clara Valley Chapter, Santa Clara, March 2009
(Engineers’ Role in Internet Law Development)

SMX West, Santa Clara, February 2009 (Legally Speaking: Recent Legal News About Search)

Search Engine Strategies, San Jose, August 2008 (Trademark Issues: What SEMs Should Know)

OMMA Behavioral, San Francisco, July 2008 (Privacy Panel)

ION Game Conference, Seattle, May 2008 (Navigating the Minefield - Getting the Most Out of
User Generated Content)

SMX West, Santa Clara, February 2008 (Legally Speaking: Recent Legal News About Search)

Spyware: What’s Worked, What’s Left, and What’s Coming, Anti-Spyware Coalition,
Washington DC, January 2008 (Is Adware Dead?)

IT Security World, San Francisco, September 2007 (Blog Law)

Search Engine Strategies, San Jose, August 2007 (Copyrights & Trademarks: What Every
Search Marketer Should Know)

Bronco Entrepreneur Group Meeting, Santa Clara University Center for Innovation and
Entrepreneurship, March 2007 (Entrepreneurship & IP)

Anti-Spyware Coalition Public Workshop: Defining the Problem, Developing Solutions,
Washington DC, February 2006 (Fighting Spyware Through Industry Self-Regulation)

Search Engine Strategies, San Jose, August 2005 (Copyright & Trademarks)



                                             52.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 60 of 67 PageID #:2545




Search Engine Strategies, San Jose, August 2005 (Auditing Paid Listings & Click Fraud Issues)

Search Engine Strategies, Chicago, December 2004 (Legal Protection Issues & Tactics)

Search Engine Strategies, San Jose, August 2004 (panelist on Moot Court: Trademark Protection
on Trial)

DEF CON 11, Las Vegas, August 2003 (Criminal Copyright Infringement and Warez Trading)

Black Hat USA 2003 Briefings, Las Vegas, July 2003 (Criminal Copyright Infringement and
Warez Trading)

Comdex, Las Vegas, November 2001 (Privacy: Can It Ever Be Protected on the Internet?)

Spring Internet World, Los Angeles, April 2000 (9 Key Issues in Negotiating Web Development
and Hosting Agreements)

Santa Clara MBA Alumni Breakfast Briefing, Santa Clara, January 2000 (Privacy Policies)

Internet Business Development Forum, So. San Francisco, November 1999 (Co-Branding Deals)

Internet Business Development Forum, Los Altos, CA, August 1999 (Internet Term Sheets)

ONE ISPCON, San Jose, October 1998 (Alternative Revenue Models for ISPs and Websites)

Spring Internet World, Los Angeles, March 1998 (Emerging Web Business Models)

Internet Commerce Expo, Los Angeles, September 1997 (Launching Web-related Start-up
Ventures)

American Chemical Society, San Francisco, April 1997 (Copyrights and the Internet)

Spring Internet World, Los Angeles, March 1997 (Internet Legal Roundtable)

Spring Internet World, Los Angeles, March 1997 (Emerging Business Models on the Internet)

Sun User Group West ‘97, San Francisco, March 1997 (System Administrator Liability)

Sun User Group Computers & the Law III, San Jose, December 1996 (Will the Internet Destroy
Copyright?)

ONE ISPCON, San Francisco, August 1996 (Issues in Website Entrepreneurship)

Spring Internet World, San Jose, May 1996 (Issues in Website Entrepreneurship)




                                              53.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 61 of 67 PageID #:2546




Spring Internet World, San Jose, May 1996 (Copyright on the Internet)

Net Expo West, San Francisco, September 1995 (Legal Issues in Cyberspace)

ONE BBSCON, Tampa, August 1995 (Realities of Making Money on the Web)

ONE BBSCON, Tampa, August 1995 (Issues in Website Entrepreneurship)


                                       MODERATOR

The Nuts and Bolts of Content Moderation: How the Internet Works, Engine, Washington DC,
July 2019

COMO III: Content Moderation & the Future of Online Speech, St. John’s University of School
of Law, Manhattan, October 2018 (Facebook, Google, Twitter: Current Content Policy)

Disrupting the Law: The Future of the Legal Profession, Education, and Technology in Silicon
Valley, Santa Clara Law, October 2018 (How We Can We Best Educate & Train Law Students
for Success in Silicon Valley)

Social Media 2015: Addressing Corporate Risks, PLI, San Francisco, February 2015 (Social
Media, Mobile Apps and the Emerging Regulatory Landscape)

Does the U.S. Patent System stifle innovation? An Oxford-style debate, ZERO1 Garage, San
Jose, October 2013

Complying with the EU Cookie Directive – How Not to Get Left Holding the Bag, IAB Legal
Affairs Council, Santa Clara, August 2012

President’s Speaker Series, David Drummond of Google, Santa Clara University, April 2011

Secondary and Intermediary Liability on the Internet, Stanford Technology Law Review, March
2011 (Online Trademarks)

Intellectual Property in the International Arena – WIPO Comes to Stanford, Stanford Law
School, November 2010 (ACTA)

Regulating Data Collection Online and Offline, IAB Legal Affairs Council, Santa Clara, June
2010

Copyright@300, UC Berkeley, April 2010 (What Challenges Does Copyright Face in the
Twenty-First Century?)

2009 IP and the Internet Conference, California State Bar IP Section, San Francisco, December
2009 (Review Sites and Anonymous Speech and DMCA Notice and Takedown)



                                              54.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 62 of 67 PageID #:2547




2009 IP and the Internet Conference, California State Bar IP Section, Santa Monica, December
2009 (Review Sites and Anonymous Speech and DMCA Notice and Takedown)

Supernova, San Francisco, December 2009 (Trademarks and Intermediaries)

Internet Collaboration, Santa Clara University School of Law, February 2008 (User Generated
Content)

The Toll Roads: The Legal and Political Debate Over Network Neutrality, University of San
Francisco School of Law, January 2008 (Communication: Effects on Media, Information Sharing
& Capacity)

Cross-Border Legal Challenges in High Tech Law, Santa Clara University School of Law,
January 2007 (Legal Limits of IP Technical Protection Measures)

Patent Policy in the Supreme Court and Congress, Santa Clara University School of Law,
October 2006 (Claim Construction and Infringement)

Sixteenth Conference on Computers, Freedom and Privacy, Washington DC, May 2006
(Spyware)

Command Lines: The Emergence of Governance in Global Cyberspace, University of
Wisconsin-Milwaukee, April 2005 (Governance of the Interface)

American Bar Association Annual Meeting, Business Law Section, Atlanta, August 2004
(Search Engines, Adware and Trademark Law: What Your Clients Can Do and Can’t Do in
Online Advertising)

American Bar Association Annual Meeting, Business Law Section, San Francisco, August 2003
(Can Technology and New Business Models Substitute for Copyright Law on the Internet?)

Marquette Law School Intellectual Property Issues in Sports, Milwaukee, October 2002 (Scope
of Protectable Rights in Sports Events and Game Accounts and Scope of Protection for
Methods/Styles of Play and Playing Equipment)

Santa Clara University Computer & High Technology Law Journal Symposium on Information
Insecurity: Protecting Data in the Digital Age, February 2002 (Corporations & Privacy Law)

Santa Clara University Computer & High Technology Law Journal Privacy Symposium, Santa
Clara, February 2000 (Commercial Application of the Internet)


                                    GUEST LECTURES




                                             55.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 63 of 67 PageID #:2548




Social Media Law & Ethics, Academy of Art University in San Francisco, Spring 2021
(Advertising Law)

The Dangers of Online Hate, DeCal at UC Berkeley, Spring 2021 (Content Moderation
Remedies)

Internet Law, Georgetown University Law Center, Spring 2021 (Section 230)

Mass Communications Law, Santa Clara University School of Law, Spring 2021 (Section 230)

Princeton University, Woodrow Wilson School of Public and International Affairs, Technology
Policy and Law, Spring 2020 (SESTA-FOSTA)

Tulane University Law School, Law & Technology Seminar, Spring 2020

Bradley University, Intellectual Property Law and New Media, Fall 2019 (Oracle v. Google)

UC Berkeley Department of Anthropology, Anthropology of Social Media: The Study of Emoji,
Spring 2019 (Emojis and the Law)

Princeton University, Woodrow Wilson School of Public and International Affairs, Technology
Policy and Law, Spring 2019 (SESTA-FOSTA)

Santa Clara University School of Law, Comparative Privacy Law, Spring 2019 (California
Consumer Privacy Act)

Tulane University Law School, Law & Technology Seminar, Spring 2019 (California Consumer
Privacy Act)

UNLV William S. Boyd School of Law, Internet Law 1/2, Spring 2018 (Section 230)

Santa Clara University School of Law, Trademarks, Spring 2018 (Trade Dress)

Wake Forest Law School, Internet Law, Fall 2017 (SESTA)

Tulane University Law School, IP Writing, Fall 2017

Stanford Law School, Juelsgaard Intellectual Property and Innovation Clinic, Winter 2016
(picking pro bono projects)

Tulane University Law School, IP Writing, Fall 2013

Santa Clara University School of Law, Copyright Law, Spring 2013 (Secondary Liability)

University of Wisconsin Law and Entrepreneurship Clinic, Spring 2013 (COPPA and Doing
Privacy Policies)



                                              56.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 64 of 67 PageID #:2549




Stanford Law School, Internet Business Law and Policy, Spring 2012 (Intermediary Liability)

University of Washington School of Law, IP Innovations, Spring 2012 (Advertising Law)

University of Akron School of Law, March 2012 (Entertainment Law)

SCU Leavey School of Business, Internet Marketing, Winter 2012 (SOPA, PIPA and OPEN)

SCU Leavey School of Business, Managing Tech & Innovation, Spring 2011 (Crowdsourcing
and IP)

SCU Leavey School of Business, Management of the High Tech Firm, Fall 2010
(Entrepreneurship and IP)

SCU Leavey School of Business, Management of the High Tech Firm, Spring 2010
(Entrepreneurship and IP)

Commons-based Peer Production, University of California, Berkeley, School of Information,
Spring 2010 (Wikipedia)

SCU Leavey School of Business, Management of the High Tech Firm, Fall 2009
(Entrepreneurship and IP)

SCU Leavey School of Business, Management of the High Tech Firm, Spring 2009
(Entrepreneurship and IP)

Ohio State Law School, Cyberlaw and Privacy Seminar, Fall 2008

Stanford Law School, Intellectual Property: Innovation Industries, Fall 2007 (Keyword
Advertising)

Chinese University of Hong Kong, MBA Technology Field Study, Summer 2007 (Overview of
US IP Law)

John Marshall Law School, Spam Seminar, Summer 2003 (Policy Considerations)

Marquette Business School, Internet Marketing, Fall 2002 (Web Marketing Legal Issues)

Santa Clara University School of Law, Civil Practice Internship, Summer 2000 (Life as a
Lawyer)

Santa Clara University School of Law, E-Commerce Law, Summer 1999 (Internet Copyright)

University of California, Berkeley School of Law (Boalt Hall), What is E-Commerce?, Fall 1998
(Internet Deals)



                                              57.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 65 of 67 PageID #:2550




College of Notre Dame (Belmont, CA), Introduction to Media, Fall 1996 (Media Liability)




                                             58.
          Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 66 of 67 PageID #:2551


Appendix B
Dataset of Emoji Company GmbH Trademark Lawsuits

                                   # of Initial Defendants
      Filing Date   Docket #       (APPROXIMATE)                          Notes

  1      3-Jun-21 1:21-cv-02969    175
  2      2-Jun-21 1:21-cv-02942    Sealed (4 defendants have appeared)
  3      2-Jun-21 1:21-cv-02941    Sealed
  4     25-May-21 1:21-cv-02803    Sealed                                 After judge questioned joinder, plaintiff amended to 3 defendants
  5     25-May-21 1:21-cv-02802    Sealed (3 defendants have appeared)
  6     18-May-21 1:21-cv-02670    250
  7     18-May-21 1:21-cv-02669    Sealed
  8     28-Apr-21 1:21-cv-02279    201
  9     15-Apr-21 1:21-cv-02031    Sealed
 10     15-Apr-21 1:21-cv-02029    Sealed
 11     31-Mar-21 1:21-cv-01739    250
 12     31-Mar-21 1:21-cv-01737    248
 13     26-Mar-21 1:21-cv-01653    250
 14     25-Mar-21 1:21-cv-01628    250
 15     25-Mar-21 1:21-cv-01627    Sealed
 16     24-Mar-21 1:21-cv-01604    201
 17     24-Mar-21 1:21-cv-01603    229
 18     17-Mar-21 1:21-cv-01461    165
 19     17-Mar-21 1:21-cv-01458    Sealed                                 Plaintiff voluntarily dismissed all defendants
 20     11-Mar-21 1:21-cv-01348    250
 21      3-Mar-21 1:21-cv-01200    244                                    After judge questioned joinder, plaintiff amended to 3 defendants
 22      2-Mar-21 2:21-cv-01931    1                                      Defendant = Mattel. Filed in C.D. Cal.
 23     24-Feb-21 1:21-cv-01055    Sealed
 24     23-Feb-21 1:21-cv-01012    Sealed
 25     26-Jan-21 1:21-cv-00431    215
 26     25-Jan-21 1:21-cv-00407    250                                    After judge questioned joinder, plaintiff amended to 5 defendants
 27      2-Dec-20 1:20-cv-07114    Sealed (1 defendant appeared)
 28     20-Nov-20 1:20-cv-06876    250
 29      5-Nov-20 1:20-cv-06575    220
 30     29-Oct-20 1:20-cv-06420    Sealed (8 defendants have appeared)
 31     26-Oct-20 1:20-cv-06328    216
 32     23-Oct-20 1:20-cv-06303    218                                    Based on Amended Schedule A
 33     22-Oct-20 1:20-cv-06275    Sealed
 34     14-Oct-20 1:20-cv-06103    155
 35     28-Sep-20 1:20-cv-05741    262
 36     25-Sep-20 1:20-cv-05707    Sealed
 37     25-Sep-20 1:20-cv-05699    264
 38     24-Sep-20 1:20-cv-05670    262
 39     23-Sep-20 1:20-cv-05636    262                                    Based on Amended Schedule A
 40     22-Sep-20 1:20-cv-05623    Sealed (19 defendants have appeared)
 41     11-Sep-20 1:20-cv-05377    262
 42     10-Sep-20 1:20-cv-05330    Sealed                                 After judge questioned joinder, plaintiff amended to 3 defendants
 43      9-Sep-20 1:20-cv-05308    158
 44      3-Sep-20 1:20-cv-05216    236
 45     28-Aug-20 1:20-cv-05068    Sealed (16 defendants have appeared)
 46     21-Aug-20 1:20-cv-04911    274
 47     20-Aug-20 1:20-cv-04874    272
 48      7-Aug-20 1:20-cv-04645    Sealed (2 defendants have appeared)
 49       1-Jul-20 1:20-cv-03862   254
 50     30-Jun-20 1:20-cv-03829    253
 51     24-May-16 1:16-cv-02650    1                                      Defendant = Healthy Foods. Filed in E.D.N.Y.
  Case: 1:21-cv-01739 Document #: 80 Filed: 08/16/21 Page 67 of 67 PageID #:2552




                               CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below, I electronically filed the foregoing
DECLARATION OF DEAN ERIC GOLDMAN with the Clerk of Court using the CM/ECF
system, which will send notification of such filings to all counsel of record.


Dated: August 16, 2021                      /s/ Cameron M. Nelson

                                            Cameron M. Nelson
